--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Copy
 

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
 
between
 
FTW Holdings, Inc.,
 
the shareholders of FTW Holdings, Inc.,
 
Fort Wayne Plastics, Inc.,
 
and
 
Continental Commercial Products, LLC.
 
Dated as of January 24, 2014
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


PAGE


I
CERTAIN INTERPRETIVE MATTERS
1
 
 
1.1
Certain Interpretive Matters
1
 
II
CLOSING; POST CLOSING ADJUSTMENT
1
 
 
2.1
Purchase of Shares
1
 
2.2
Closing
2
 
2.3
Estimated Transaction Consideration
2
 
2.4
Closing Payments
2
 
2.5
Post Closing Adjustment
3
 
2.6
Allocation of the Transaction Consideration
4
 
2.7
Proceedings
4
 
III
REPRESENTATIONS AND WARRANTIES OF THE COMPANIES AND SHAREHOLDERS
5
 
 
3.1
Existence and Qualification
5
 
3.2
Authorization; Enforceability
5
 
3.3
Non Contravention; Consents; Restrictive Documents
5
 
3.4
Capitalization
6
 
3.5
Financial Statements; Companies' Books
6
 
3.6
No Undisclosed Liabilities
7
 
3.7
Interested Transactions
7
 
3.8
Tax Matters
8
 
3.9
Absence of Certain Changes
9
 
3.10
Contracts
11
 
3.11
Insurance Coverage
13
 
3.12
Litigation
13
 
3.13
Compliance with Laws; Permits
14
 
3.14
Properties; Sufficiency of Assets
14
 
3.15
Accounts Receivable; Accounts Payable
15
 
3.16
Inventories
15
 
3.17
Intellectual Property
16
 
3.18
Environmental Matters
17
 
3.19
Plans and Material Documents
18
 
3.20
Interests in Counterparties and Others
19
 
3.21
Relationships; Employee Compensation
20
 
3.22
Other Employment Matters
20
 
3.23
Workers’ Compensation/OSHA
21
 
3.24
No Indebtedness
22
 
3.25
Customers and Suppliers
22
 
3.26
Warranties
22
 
3.27
Securities Laws Compliance
22
 
3.28
Absence of Certain Business Practices
22
 
3.29
Products; Product Liability
23
 
3.30
Finders’ Fees
23
 
3.31
Full Disclosure
23

 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
PAGE
 
IV
REPRESENTATIONS AND WARRANTIES OF EACH SHAREHOLDER
23
 
 
4.1
Organization
24
 
4.2
Authorization; Enforceability
24
 
4.3
Non Contravention
24
 
4.4
Litigation
24
 
4.5
Finders’ Fees
24
 
V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
24
 
 
5.1
Organization
24
 
5.2
Authorization; Enforceability
25
 
5.3
Non Contravention
25
 
5.4
Finders’ Fees
25
 
VI
CERTAIN COVENANTS
25
 
 
6.1
No Indebtedness or Liens
25
 
6.2
Termination of Shareholder Agreements and Similar Arrangements
25
 
6.3
[Intentionally Omitted.]
25
 
6.4
Further Assurances
26
 
6.5
Conduct of Business of the Companies
26
 
6.6
Exclusive Dealing
26
 
6.7
Review of the Companies
26
 
6.8
Reasonable Efforts
27
 
VII
TAX MATTERS
27
 
 
7.1
Preparation of Tax Returns; Control of Audits; Tax Refunds
27
 
7.2
Tax Claims
30
 
7.3
Transfer Taxes
31
 
7.4
Certain Definitions
31
 
7.5
Liability for Taxes
31
 
VIII
CONDITIONS TO CLOSING
31
 
 
8.1
Conditions to Obligations of the Purchaser at the Closing
31
 
8.2
Conditions to Obligations of the Shareholders at the Closing
33
 
IX
SURVIVAL; INDEMNIFICATION
34
 
 
9.1
Survival
34
 
9.2
Indemnification by Shareholders
35
 
9.3
Indemnification by Purchaser
37
 
9.4
Indemnification Procedures
37
 
9.5
Miscellaneous Indemnification Provisions
39
 
X
MISCELLANEOUS
40
 
 
10.1
Termination
40
 
10.2
Notices
41
 
10.3
Amendments; Waivers
41

 
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
PAGE
 
 
10.4
Expenses
41
 
10.5
Successors and Assigns
41
 
10.6
Shareholders’ Representative
41
 
10.7
Third Party Beneficiaries
42
 
10.8
Release
43
 
10.9
Governing Law; Consent to Jurisdiction
43
 
10.10
WAIVER OF JURY TRIAL
43
 
10.11
Counterparts
44
 
10.12
Headings
44
 
10.13
Entire Agreement
44
 
10.14
Confidentiality
44
 
10.15
Severability
44
 
10.16
Press Release and Announcements
45

 
iii

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of January  24,
2014 by and among Continental Commercial Products, LLC, a Delaware limited
liability company (the “Purchaser”), the shareholders of FTW Holdings, Inc.,
a Delaware corporation (“FTW Holdings”) listed on Annex II who have executed
this Agreement (including by execution of a Joinder) (the “Shareholders”),
and Fort Wayne Plastics, Inc., an Indiana corporation (“FWP” and together with
FTW Holdings, the “Companies”).  The Purchaser, the Companies and the
Shareholders will collectively be referred to as the “Parties.”
 
A.            Certain capitalized terms used but not defined elsewhere in the
text of this Agreement are defined in Annex I.
 
B.            The Shareholders own all of the issued and outstanding capital
stock of FTW Holdings (the “Shares”) and FTW Holdings owns all of the issued and
outstanding capital stock of FWP.
 
C.             On the terms and subject to the conditions contained in this
Agreement, the Shareholders desire to sell all of their Shares to the Purchaser
and to receive in exchange therefore the Transaction Consideration (as set forth
and subject to adjustment as provided in this Agreement).
 
Now therefore, the Parties agree as follows:


I  CERTAIN INTERPRETIVE MATTERS.
 
1.1              Certain Interpretive Matters.  Unless the context requires
otherwise, (a) the terms “including” and “includes” mean “including or
includes without limitation,” (b) reference to, and the definition of, any
document shall be deemed a reference to such document as it may be amended,
supplemented, revised, or modified, in writing, from time to time but
disregarding any amendment, supplement, replacement or novation made in breach
of this Agreement, (c) reference to any Law shall be construed as a reference to
such Law as re‑enacted, redesignated, amended or extended from time to time
prior to the date hereof, and (d) each of the Schedules and the disclosures
therein will apply and consist of disclosures only to the corresponding section
or subsection of this Agreement unless a cross reference is specifically set
forth in such Schedule.  All references to the “knowledge of the Companies” or
to words of similar import will be deemed to be references to the actual
knowledge of the Knowledge Persons, and such knowledge that would reasonably be
expected to be known by such Knowledge Persons in the ordinary and usual course
of the performance of their professional responsibility, in each case after due
inquiry.

 
II  CLOSING; POST‑CLOSING ADJUSTMENT.
 
2.1                Purchase of Shares.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Shareholders shall
sell to the Purchaser, and the Purchaser shall purchase from such Shareholders,
all of such Shareholders’ right, title and interest in and to all of the Shares
owned by such Shareholders, free and clear of all Liens (other than the Liens to
be released as a result of the Closing Indebtedness Payments).  In exchange for
the Shares, the Purchaser shall pay to the Shareholders (or pursuant to their
direction) the Transaction Consideration as provided in this Agreement.  The
Transaction Consideration will be allocated among the Shareholders pursuant to
Schedule 2.1.

--------------------------------------------------------------------------------

2.2                Closing.  The closing of the transactions contemplated by
this Agreement (the “Closing”) will take place by electronic communication, on
the first Business Day following the satisfaction or waiver of the conditions to
the obligations of the Parties set forth in Article VIII, or on such other date
and at such other place agreed to by the Purchaser and the Shareholders'
Representative, and shall be effective as of 12:01 a.m. on such date (the date
on which the Closing occurs is referred to in this Agreement as the “Closing
Date”), with original documents being exchanged promptly after the Closing.
 

2.3                Estimated Transaction Consideration.  One (1) Business Day
prior to the Closing, the Shareholders shall have caused the Companies to
deliver to the Purchaser a certificate signed by the Chief Financial Officer of
FWP and reasonably agreed upon by the Purchaser setting forth a good faith
estimate of the amount of the Closing Cash, Closing Indebtedness, the Closing
Working Capital and the Working Capital Adjustment (the “Closing Certificate”). 
As used herein, “Estimated Closing Cash”, “Estimated Closing
Indebtedness”, “Estimated Closing Working Capital” and “Estimated Working
Capital Adjustment” mean the estimates of the Closing Cash, Closing
Indebtedness, the Closing Working Capital and the Working Capital Adjustment,
respectively, set forth in the Closing Certificate.  The Estimated Working
Capital Adjustment will be a good faith estimate of the Closing Working Capital
plus or minus the Working Capital Target.  As used herein, “Estimated
Transaction Consideration” means an amount equal to the Transaction
Consideration, assuming for purposes of such calculation that Closing Cash is
equal to Estimated Closing Cash, Closing Indebtedness is equal to the Estimated
Closing Indebtedness, the Closing Working Capital is equal to the Estimated
Closing Working Capital and the Estimated Working Capital Adjustment will be the
final Working Capital Adjustment.  The Closing Certificate shall (i) be prepared
in accordance with Schedule 2.3, and, except as set forth on Schedule 2.3, in
accordance with GAAP and, except where inconsistent with GAAP or as set forth on
Schedule 2.3, shall use the same accounting principles and practices the
Companies have historically used, (ii) be derived from the books and records
(including the general ledgers) of the Companies, and (iii) accurately reflect
such books and records (including the general ledgers).
 

2.4                Closing Payments.  At the Closing, the Purchaser shall pay
the Estimated Transaction Consideration as follows (the “Closing Payments”):
 
(a)            the Escrow Amount deposited by wire transfer of immediately
available funds into the Escrow Account established pursuant to the terms of the
Escrow Agreement;
 
(b)            the aggregate dollar amount to satisfy any Indebtedness to be
paid at the Closing (the “Closing Indebtedness Payments”) to the applicable
lenders identified in, and in accordance with, the pay‑off letters (the “Pay‑Off
Letters”) provided to the Purchaser prior to the Closing, which Pay‑Off Letters
shall be in a commercially reasonable form satisfactory to the Purchaser and
indicate that such lenders have agreed to release immediately all Liens relating
to the properties and assets of the Companies upon receipt of the amounts
indicated in such Pay‑Off Letters (other than any such Liens which relate to
Indebtedness which shall not be paid at the Closing, which shall be Permitted
Liens set forth on Schedule 6.1), provided that the Companies may use available
cash to pay such Closing Indebtedness Payments on or prior to Closing in lieu of
payment from the Estimated Transaction Consideration;
 
(c)            the aggregate dollar amount to satisfy any Selling Expenses that
remain unpaid at Closing to the Persons entitled thereto in accordance with
invoices or other relevant documentation from such Persons provided to the
Purchaser prior to the Closing, provided that the Companies may use available
cash to pay such Selling Expenses on or prior to Closing in lieu of payment from
the Estimated Transaction Consideration; and
2

--------------------------------------------------------------------------------

(d)           the balance to the Shareholders in cash by wire transfer of
immediately available funds to  accounts designated in writing to the Purchaser
by the Shareholders’ Representative prior to the Closing, payable in accordance
with the Certificate of Incorporation of FTW Holdings as follows:  (A) first, to
the holders of FTW Holdings’ Class A Common Stock according to their pro rata
percentages as set forth on Schedule 2.1 until each such holder has received
$1,330 per share (if there are insufficient funds to pay the holders of the
Class A Common Stock $1,330 per share, then the payment shall be allocated among
the holders of the Class A Common Stock on a pro rata basis), (B) second, to the
holders of the FTW Holdings’ Class B Common Stock according to their pro rata
percentages as set forth on Schedule 3.4.1 until each such holder has received
$10 per share (if there are insufficient funds to pay the holders of the Class B
Common Stock $10 per share, then the payment shall be allocated among the
holders of the Class B Common Stock on a pro rata basis), and (C) the balance
shall be paid to the holders of the Class A Common Stock and Class B Common
Stock on a pro rata basis in accordance with the percentages set forth on
Schedule 2.1.
 
2.5                Post‑Closing Adjustment.
 
2.5.1            Adjustment Statement Preparation.  Within forty‑five (45) days
after the Closing Date, the Purchaser shall prepare and deliver to the
Shareholders’ Representative an adjustment statement setting forth the amount of
the Closing Cash, Closing Indebtedness and the Closing Working Capital as of the
Closing and, based on the Closing Cash, Closing Indebtedness and the Closing
Working Capital as derived therefrom, the Purchaser’s written calculation of the
Transaction Consideration, and the adjustment necessary to reconcile the
Estimated Transaction Consideration to the Transaction Consideration (the
“Preliminary Adjustment Statement”).  The Preliminary Adjustment Statement shall
be prepared as of 12:01 a.m. on the Closing Date, and in accordance with the
definitions of Closing Cash, Closing Indebtedness and Closing Working Capital. 
For purposes of complying with the terms set forth in this Section 2.5, each
Party shall cooperate with and make available to the other Parties, their
respective representatives, and the Accounting Referee, all information,
records, data and working papers, and shall permit access to its facilities and
personnel, as may be reasonably required in connection with the preparation and
analysis of the Preliminary Adjustment Statement and the resolution of any
disputes thereunder.
 
2.5.2            Adjustment Statement Review.  If the Shareholders’
Representative believes that the Preliminary Adjustment Statement is inaccurate
or was not properly prepared in accordance with Section 2.5.1, the Shareholders’
Representative shall so notify the Purchaser no later than fifteen (15) days
after the Shareholders’ Representative’s receipt thereof, setting forth in such
notice its objections to the Preliminary Adjustment Statement with particularity
and the specific changes which the Shareholders’ Representative claims are
required to be made in order to conform the Preliminary Adjustment Statement to
the terms of Section 2.5.1.
 
2.5.3            Adjustment Statement Dispute Resolution.  If the Shareholders’
Representative timely notifies the Purchaser of an objection by the
Shareholders’ Representative to the Preliminary Adjustment Statement in
accordance with Section 2.5.2, and if the Shareholders’ Representative and the
Purchaser are unable to resolve such dispute through good faith negotiations
within fifteen (15) days after the Shareholders’ Representative’s delivery of
such notice of objection, then the Shareholders’ Representative and the
Purchaser shall mutually engage and submit such dispute to, and the same shall
be finally resolved in accordance with the provisions of this Agreement by the
Chicago office of BDO Seidman or, if such firm declines the representation, a
nationally recognized accounting firm mutually agreed on by the Shareholders’
Representative and the Purchaser (the accounting firm ultimately chosen, the
“Accounting Referee”).  The Accounting Referee shall determine and report in
writing to the Shareholders’ Representative and the Purchaser as to the
resolution of all disputed matters and the effect of such determinations on the
Preliminary Adjustment Statement within thirty (30) days after such submission
or such longer period as the Accounting Referee may reasonably require, and such
determinations shall be final, binding and conclusive on the Parties and upon
which a judgment may be entered by a court of competent jurisdiction.  The fees
and disbursements of the Accounting Referee shall be borne fifty percent (50%)
by the Shareholders and fifty percent (50%) by Buyer.
3

--------------------------------------------------------------------------------

2.5.4            Final Adjustment Statement.  The Preliminary Adjustment
Statement shall become the “Final Adjustment Statement” and as such shall become
final, binding and conclusive on the Parties for all purposes of this Agreement
and upon which a judgment may be entered by a court of competent jurisdiction,
upon the earliest to occur of the following:
 
(a)            the mutual acceptance by the Shareholders’ Representative and the
Purchaser of the Preliminary Adjustment Statement, with such changes thereto, if
any, as may be proposed by the Shareholders’ Representative and consented to by
the Purchaser;
 
(b)            the expiration of fifteen (15) days after the Shareholders’
Representative receipt of the Preliminary Adjustment Statement, without timely
written objection by the Shareholders’ Representative in accordance with Section
2.5.2; or
 
(c)            the delivery to the Shareholders’ Representative and the
Purchaser by the Accounting Referee of the report of its determination of all
disputed matters submitted to the Accounting Referee pursuant to Section 2.5.3.
 
2.5.5            Adjustment of Transaction Consideration.  If the Transaction
Consideration, as finally determined in accordance with this Section 2.5, is
greater than the Estimated Transaction Consideration, the Purchaser shall pay
the amount of such difference to the Shareholders in cash, by wire transfer of
immediately available funds to accounts designated in writing to the Purchaser
by the Shareholders’ Representative.  If the Transaction Consideration, as
finally determined in accordance with this Section 2.5, is less than the
Estimated Transaction Consideration, up to $300,000 of such amount shall be paid
from the Escrow Account, and the Shareholders shall pay any balance, to the
Purchaser in cash, by wire transfer of immediately available funds to an account
designated in writing to Escrow Agent by the Purchaser.  For the avoidance of
doubt, the final Working Capital Adjustment shall take into account the
Estimated Working Capital Adjustment.  Any such amount shall be due and payable
no later than three Business Days after the Preliminary Adjustment Statement
becomes the Final Adjustment Statement.  For tax purposes, any payment by the
Purchaser or the Escrow Agent (on behalf of the Shareholders) under this Section
2.5 shall be treated as an adjustment to the Transaction Consideration.
 

2.6               Allocation of the Transaction Consideration.  The payment by
the Purchaser of the Transaction Consideration (including any additional amount
required pursuant to Section 2.5) into one or more accounts designated by the
Shareholders’ Representative shall constitute payment by the Purchaser to the
Shareholders and satisfaction of the Purchaser’s obligation to pay such amount
hereunder.
 

2.7                Proceedings.  Except as otherwise specifically provided for
herein, all proceedings that will be taken and all documents that will be
executed and delivered by the Parties on the Closing Date will be deemed to have
been taken and executed simultaneously, and no proceedings will be deemed taken
nor any document executed and delivered until all such proceedings have been
taken, and all such documents have been executed and delivered.
4

--------------------------------------------------------------------------------

III  REPRESENTATIONS AND WARRANTIES
OF THE COMPANIES AND SHAREHOLDERS
 
The Companies and Shareholders, jointly and severally, represent and warrant to
the Purchaser as follows:
 
3.1                Existence and Qualification.  FTW Holdings is a corporation
duly incorporated, validly existing and in good standing under the Laws of the
State of Delaware.  FWP is a corporation duly incorporated, validly existing and
in good standing under the Laws of the State of Indiana.  The Companies do not
have Subsidiaries except that FWP is a wholly owned Subsidiary of FTW Holdings. 
Each Company has the requisite corporate power and authority and all Permits
required to carry on the Business as presently conducted.  Except as disclosed
on Schedule 3.1, each Company is duly qualified or licensed to conduct business
as a foreign entity and are in good standing in each jurisdiction where such
qualification is required except where the failure to be so qualified would not
be expected to have a Material Adverse Effect.  Each Company has delivered to
the Purchaser true and complete copies of its Organizational Documents.  Neither
of the Companies are in violation of any provision of its Organizational
Documents.
 

3.2               Authorization; Enforceability.  Each Company has the requisite
corporate power and authority to execute, deliver, and perform its obligations
under this Agreement and each Ancillary Agreement to which such Company is or
will be a party.  This Agreement and each Ancillary Agreement to which each
Company is or will be a party has been duly authorized, executed and delivered
by each Company.  This Agreement and each Ancillary Agreement to which each
Company is or will be a party has been or will be duly authorized, executed and
delivered by each Company, and once executed, will constitute, a legal, valid
and binding agreement of each Company, enforceable against each of the Company
in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether enforcement is considered a proceeding at law or in equity.
 

3.3                Non‑Contravention; Consents; Restrictive Documents.
 
3.3.1            Except as disclosed on Schedule 3.3.1, the execution, delivery
and performance by each Company and the Shareholders of this Agreement and each
of the Ancillary Agreements to which they are, as contemplated by this
Agreement, to become a party, did not and will not (a) violate the governing or
Organizational Documents of such Company, (b) violate any applicable Law or
Order, (c) require any filing with or permit, consent, or approval of, or
require the giving of any notice to (including under any right of first refusal
or similar provision), any court or other Person (including filings, consents,
or approvals required under any Permits of such Company or any Permits, leases,
franchises, contracts or other agreements to which such Company or the
Shareholders is or will be a party), (d) result in a violation or breach of,
conflict with, constitute (with or without due notice or lapse of time or both)
a default under, or give rise to any right of termination, cancellation, or
acceleration of any material right or obligation of, such Company, or to a loss
of any material benefit to which such Company is entitled, under any agreement
or other instrument binding upon or providing rights to such Company, or any
Permit held by such Company, or (e) result in the creation or imposition of any
Lien (other than Permitted Liens) on any asset of such Company or the Shares.
 
3.3.2            Except as disclosed on Schedule 3.3.2, neither any Shareholder
nor any Company is subject to, or a party to, any charter, bylaw, mortgage,
Lien, lease, Permit, instrument, Law, Order, or any other restriction of any
kind or character, that would prevent consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements or compliance by the
Companies, or any Shareholder with the terms, conditions and provisions of this
Agreement and the Ancillary Agreements to which any Company, or any Shareholder
is, as contemplated by this Agreement, to become a party, or the continued
operation of the Companies' respective businesses after the date of this
Agreement or the Closing Date on substantially the same basis as historically
operated.
5

--------------------------------------------------------------------------------

3.4                Capitalization.
 
3.4.1            The authorized capital stock of FTW Holdings consists of
5,525 shares of common stock, par value $0.01 per share, of which (i) 4,200
shares are designated as Class A Common Stock, par value $0.01 per share, of
which 1,368.0193 shares are issued and outstanding and (ii) 1,325 shares are
designated as Class B Common Stock, par value $0.01 per share, of which
462.2584 shares are issued and outstanding (collectively, the “FTW
Holdings Common Stock”).  The authorized capital stock of FWP consists of
100 shares of common stock, par value $.01 per share (the “FWP Common Stock”,
collectively with the FTW Holdings Common Stock, the “Common Stock”), of which
one (1) share is issued and outstanding.  No current or former stockholder or
any other Person is contesting the ownership of the Common Stock or any
distributions or contributions relating thereto.  Except as disclosed on
Schedule 3.4.1, there are no authorized or outstanding (a) shares of capital
stock, equity interests, or other securities of any Company, (b) securities of
any Company convertible into, exchangeable or exercisable for shares of capital
stock, equity interests, or other securities of the Companies, (c) subscription,
calls, commitments, Contracts, options, warrants, or other rights to purchase or
acquire from any Company, or obligations of any Company to issue, any shares of
capital stock, equity interests, or other securities, including securities
convertible into, exchangeable or exercisable for shares of capital stock,
equity interests, or other securities of any Company, or (d) bonds, debentures,
notes, or other indebtedness that entitle the holders to vote (or convertible
into, exchangeable or exercisable for, securities that entitle the holders to
vote) with holders of shares of capital stock, equity interests, or other
securities of any Company on any matter (the items in clauses (a), (b), (c) and
(d) being referred to collectively as the “Company Securities”).  Except as
disclosed on Schedule 3.4.1, there are no outstanding obligations of any Company
to repurchase, redeem, or otherwise acquire the Company Securities.
 
3.4.2            The Shares are duly authorized, validly issued, fully paid, and
non‑assessable.  The Shares are lawfully owned of record and beneficially held
by the Shareholders as disclosed on Schedule 3.4.1, free and clear of any
Liens.  Except as disclosed on Schedule 3.4.2, the Company Securities are not
subject to any voting trust agreement, registration rights agreements, pledge
agreements, buy sell agreements or other contract, agreement, arrangement,
commitment, option, proxy, pledge, right of first refusal or preemptive right,
or understanding, including any contract restricting or otherwise relating to
the ownership, voting rights, distribution rights, or disposition thereof.  At
the Closing, the Purchaser will acquire good title to the Company Securities
free and clear of Liens.
 
3.4.3            Except as disclosed on Schedule 3.4.3, no Company owns,
directly or indirectly, any capital stock, membership interests, or other
securities of any Person.
 
3.5                Financial Statements; Companies' Books.
 
3.5.1            The Companies have delivered to the Purchaser the Financial
Statements, true, complete and correct copies of which have been provided to
Purchaser.  The Financial Statements (i) have been prepared in accordance with
GAAP, (ii) are correct and complete in all material respects, (iii) reflect the
consistent application of accounting principles throughout the periods involved,
(iv) except where inconsistent with GAAP, have been prepared using the same
accounting principles and practices as the Companies have used historically, (v)
are derived from and accurately reflect in all material respects the books and
records (including the general ledgers) of the Companies, and (vi) other than
adjustments made in the Ordinary Course which are not reflected on any Financial
Statements, fairly present in all material respects the consolidated financial
position of the Companies at the dates thereof and the results of the
operations, changes in stockholders’ equity and cash flows of the Companies for
the periods indicated.  Except as disclosed on Schedule 3.5.1, no financial
statements of any Person other than the Companies are required by GAAP to be
included in the consolidated financial statements of the Companies.  The
Companies have also made available to the Purchaser true and complete copies of
material letters and similar written correspondence during the last two fiscal
years and the current fiscal year from the Companies' accountants to the
Companies, together with true and complete copies of all responses thereto.
6

--------------------------------------------------------------------------------

3.5.2            The books of account, minute books and stock ownership record
books, and other records of the Companies, have been made available to the
Purchaser.  Except as disclosed on Schedule 3.5.2, the minute books of the
Companies during the last ten years are complete and correct in all material
respects and represent actual, bona fide transactions and have been maintained
in accordance with applicable legal and accounting requirements and sound
business practices.  The Companies do not maintain any off‑the‑book accounts and
the Companies' assets are used only in accordance with management's directives. 
The minute books of the Companies contain accurate and complete records in all
material respects of all meetings held during the last ten years of, and action
taken by the shareholders, board of directors, and committees of the board of
directors of the Companies and no meeting of any such shareholders, board of
directors, or committees of the board of directors at which any material
corporate or other action was taken has been held for which minutes have not
been prepared and are not contained in such minute books.  Except as disclosed
on Schedule 3.5.2, the Companies do not have any of its books, records, systems,
controls, data or information recorded, stored, maintained, operated, or
otherwise wholly or partly dependent upon or held by any means that, including
all means of access thereto and therefrom, are not under the exclusive ownership
and direct control of such Company, as applicable.
 
3.5.3            Each Company has established and presently maintains a system
of internal accounting controls sufficient to provide reasonable assurances (i)
that transactions, receipts and expenditures of such Company are being executed
and made only in accordance with policies, procedures and authorizations of
management and the board of directors or managers of such Company, and (ii) that
transactions related to the business of such Company are recorded as necessary
(A) to permit preparation of annual financial statements in conformity with GAAP
and (B) to maintain accountability for assets.  Since December 31, 2010, no
Company has identified or been made aware of any fraud that involves any
Company, its Affiliates, or their management, or other current employees or any
claim or allegation regarding any of the foregoing, and no Company has received
any written notice from its independent accountants regarding any of the
foregoing.
 

3.6               No Undisclosed Liabilities.  There are no liabilities or
obligations of the Companies, or facts or circumstances, that could reasonably
be expected to give rise to liabilities of the Companies, whether accrued,
contingent, absolute, determined, determinable, or otherwise (collectively
“Liabilities”), other than (a) Liabilities fully recorded or reserved for in the
Balance Sheet as of the Balance Sheet Date, (b) Liabilities specifically
disclosed on Schedule 3.6, (c) Liabilities incurred since the Balance Sheet Date
in the Ordinary Course, (d) other Liabilities for legal, accounting and other
professional expenses incurred in connection with the transactions contemplated
by this Agreement which constitute Selling Expenses.
 

3.7               Interested Transactions.  Schedule 3.7 contains a complete
list of (i) all amounts and obligations owed between any director, executive
officer, Shareholder or any of its Affiliates, on the one hand, and any Company,
on the other hand, and (ii) transactions and services provided since December
31, 2012 between any director, executive officer, Shareholder or any of its
Affiliates, on the one hand, and any Company, on the other hand.  Except as
disclosed on Schedule 3.7, since the Balance Sheet Date, there has not been any
accrual of liability or incurrence of an obligation by the Companies to any
Shareholder or any of its Affiliates or between any Company and any Shareholder
or any of its Affiliates or any action taken (other than this Agreement) or any
payment of dividends or other payments of cash or property by any Company to any
Shareholder or any of its Affiliates, or the incurrence of any legal or
financial obligation to any such Person.
7

--------------------------------------------------------------------------------

3.8               Tax Matters.
 
3.8.1            Except as disclosed on Schedule 3.8:
 
(a)            All material Tax Returns required to be filed by the Companies
have been duly and timely filed.  The Companies have paid all Taxes due (whether
or not shown as due and owing on such Tax Returns) as of the Closing.  No
Company is currently the beneficiary of any extension of time within which to
file any Tax Return.
 
(b)            The reserve for Tax liability set forth on the Balance Sheet has
been prepared in accordance with GAAP and in accordance with the past custom and
practice of the Companies.
 
(c)            There are no Tax claims, audits or proceedings pending or, to the
knowledge of the Companies, threatened against the Companies.  There are no
rulings, subpoenas or requests for information pending with respect to the
Companies with any Governmental Authority.  There are not currently in force any
waivers or agreements binding upon the Companies for the extension of time for
the assessment or payment of any Tax.
 
(d)            The Companies have properly withheld and/or paid all Taxes
required to have been withheld and/or paid in connection with amounts paid or
owing to any shareholder, employee, creditor, independent contractor, or other
third party each Person providing services to the Companies has been properly
classified as an employee or independent contractor, as the case may be, for all
Tax purposes and with respect to all Plans.
 
(e)            True and correct copies of all federal, state and material local
income Tax Returns filed by the Companies for all periods ending after December
31, 2007, have been heretofore provided or made available to the Purchaser.  All
material elections with respect to Taxes affecting the Companies have been
disclosed or attached to the Tax Returns of the Companies.
 
(f)            Neither Company is a party to or bound by any Tax allocation or
Tax Sharing Agreement with any other Person and has no contractual obligation to
indemnify any other Person with respect to Taxes.  Neither Company has incurred
any liability for the Taxes of any Person under Treas.  Reg.  § 1.1502‑6 (or any
similar provision of state, local, or foreign Law), as a transferee or
successor, by contract, or otherwise.
 
(g)            Neither Company has ever been a member of an affiliated group of
corporations, within the meaning of Section 1504 of the Code.
 
(h)            Neither Company is a party to any joint venture, partnership or
other arrangement or contract which could be treated as a partnership for
federal income tax purposes.
 
(i)            There are no Liens for Taxes upon any of the assets of any
Company other than Permitted Liens.
8

--------------------------------------------------------------------------------

(j)            Neither Company will be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of any (i)
“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign Law) executed by
any Company prior to the Closing Date; (ii) change in method of accounting by
the Companies for a taxable period ending on or prior to the Closing Date; (iii)
inter‑company transactions or excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of state, local, or foreign income Tax Law), in each case, relating to
transactions or events occurring on or before the Closing Date; (iv) installment
sale or open transaction disposition made on or prior to the Closing Date; or
(v) prepaid amount received on or prior to the Closing Date.
 
(k)            Neither Company has made any payments or is obligated to make any
payments that will not be fully deductible by reason of the provisions of
Section 280G of the Code.
 
(l)            Neither Company has been a United States real property holding
corporation with the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code and no
withholding of federal income Tax will be required under Section 1445 of the
Code in connection with the transaction contemplated by this Agreement.
 
(m)            Neither Company has entered into any transaction that is or would
be part of any “reportable transaction” under Sections 6011, 6111 or 6112 of the
Code (or any similar provision under any state or local Law).
 
(n)            Neither Company has distributed stock of any Person, or has had
its stock distributed by any Person, in a transaction that was purported or
intended to be governed in whole or in part by Sections 355 or 361 of the Code
at any time within the past five (5) years.
 
(o)            Each Company has disclosed on its federal income Tax Returns all
material positions taken therein that would otherwise be reasonably likely to
give rise to a substantial understatement of federal income Tax within the
meaning of Code Section 6662.
 
(p)            Neither Company has, or has had, a permanent establishment, as
defined in any applicable Tax treaty or convention, in any country other than
the United States.
 
(q)            Neither Company will be required to reduce any Tax Attribute by
reason of the application of Treas.  Reg.  §1.1502‑36 to the transactions
contemplated by this Agreement.  "Tax Attribute" shall mean any item of basis of
property, any item of loss (including a net operating loss carryover), any item
of credit and any other Tax item that would otherwise be taken into account in a
Tax period ending after the Closing Date.
 
3.8.2            Schedule 3.8.2 contains a list of all jurisdictions (whether
foreign or domestic) to which any Tax imposed on overall net income is properly
payable by any of the Companies or will be properly payable by any of the
Companies as of the Closing Date.  No claim has been made by a Taxing authority
in a jurisdiction where neither of the Companies file a Tax Return that it is or
may be subject to Tax by that jurisdiction.
 

3.9               Absence of Certain Changes.  Except as disclosed on Schedule
3.9 or as contemplated by this Agreement, since the Balance Sheet Date, each
Company has conducted its business in the Ordinary Course and no Company has:
 
(a)            amended or modified its governing or Organizational Documents;
9

--------------------------------------------------------------------------------

(b)            (i) outside the Ordinary Course, changed any salaries or other
compensation of, or paid any bonuses to, any director, manager, officer, or
employee of such Company, as applicable, or entered into any employment,
severance, or similar agreement with any director, manager, officer, or employee
of such Company, (ii) granted or paid any severance or termination pay to any
former officer, director, manager, or employee; or (iii) adopted, amended or
increased any benefits under any profit sharing, bonus, deferred compensation,
savings, insurance, pension, retirement, or other Plan or policy;
 
(c)            outside the Ordinary Course, entered into, modified, amended,
extended or terminated, or waived, released, or assigned any rights or claims
under, any Material Contract or materially changed any business practice;
 
(d)            incurred, assumed, or guaranteed any Indebtedness or granted any
Lien other than a Permitted Lien;
 
(e)            issued or sold any Company Securities, as applicable, or made any
other changes in the Companies’ capital structures;
 
(f)            set aside or paid any distribution with respect to any Company
Securities repurchased, redeemed, or otherwise acquired directly or indirectly,
any outstanding Company Securities;
 
(g)            made any material change in financial or Tax accounting methods
or practices, except as required by an applicable Law or GAAP, or made, changed,
revoked or modified any material Tax election, or changed its fiscal or Tax
year;
 
(h)           directly or indirectly sold, leased, licensed, abandoned,
mortgaged or otherwise encumbered or subjected to any Lien (other than a
Permitted Lien) or otherwise disposed in whole or in part any of its material
properties, assets or rights or any interest therein, except in the Ordinary
Course;
 
(i)            (i) wrote‑off as uncollectible any notes or Accounts Receivable
except write‑offs in the Ordinary Course charged to reserves, (ii) wrote‑off,
wrote‑up, or wrote‑down any other material asset of the Companies, or (iii)
altered the customary time periods for collection of Accounts Receivable or
payments of Accounts Payable, other than the use of available cash to pay
Selling Expenses and Closing Indebtedness Payments on or prior to the Closing;
 
(j)            paid, discharged, settled, or satisfied any claims, liabilities,
or obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise) or any action for Damages, in each case in excess of $25,000
individually or $50,000 in the aggregate, or commenced any lawsuit for Damages
in excess of $25,000 individually or $50,000 in the aggregate, other than the
payment, discharge, or satisfaction of (i) liabilities reflected or reserved
against on the Balance Sheet, (ii) liabilities incurred or paid since the
Balance Sheet Date in the Ordinary Course,  (iii) payment of Selling Expenses,
or (iv) payment of Indebtedness in accordance with Section 6.1;
 
(k)            (i) entered into any compromise or settlement of, or took any
other action with respect to, any litigation, action, suit, claim, proceeding,
or investigation, or (ii) waived, canceled, sold, leased, licensed or otherwise
disposed of, for less than the face amount thereof, any claim or right it has
against others
10

--------------------------------------------------------------------------------

(l)             made any loan, advance, or capital contributions to or
investment in any Person, or incurred or committed to incur any capital
expenditure or authorization or commitment with respect thereto that in the
aggregate exceeds $25,000;
 
(m)            (i) entered into any new line of business outside of its existing
lines of business, (ii) terminated or closed any material facility, line of
business, or operation, (iii) caused or suffered any material damage,
destruction, or other casualty loss (whether or not covered by insurance)
affecting any Company or its assets; or (iv) suffered any material adverse
change in its business, operations, or financial condition or become aware of
any event which could reasonably be expected to result in any such material
adverse change;
 
(n)            directly or indirectly acquired or agreed to acquire (i) by
merging or consolidating with, purchasing a substantial equity interest in or a
substantial portion of the assets of, making an investment in or loan or capital
contribution to or in any other manner, any corporation, partnership,
association or other business organization or division thereof or (ii) any
assets that are otherwise material to either the Companies;
 
(o)            created any Subsidiary;
 
(p)            adopted or entered into a plan of complete or partial
liquidation, dissolution, restructuring, recapitalization or other
reorganization; or
 
(q)            committed, agreed to, or contracted to do any of the foregoing.
 

3.10             Contracts.
 
3.10.1         Except (i) for this Agreement and the Ancillary Agreements, (ii)
as disclosed on Schedule 3.10.1, and (iii) for any oral agreements that were
entered into in the Ordinary Course in connection with the employment of the
Companies’ employees and contractors (which employees and contractors, and their
annual or other compensation, are disclosed on Schedule 3.21.2 and which oral
agreements are terminable by the Companies at will without the payment of any
severance, penalty or other amount), neither Company is a party to or bound by
any of the following agreements (whether written or oral);
 
(a)            any partnership, joint venture, or other similar Contract or
arrangement, or any Contract relating to the acquisition or disposition of any
business (whether by merger, sale of stock, sale of assets, or otherwise);
 
(b)            any Contract relating to Indebtedness (in any case, whether
incurred, assumed, guaranteed, or secured by any asset) or any Contract,
indenture, or other instrument that contains restrictions with respect to
payment of any distribution in respect of the equity interests of the Companies;
 
(c)            any Contract that limits any of the Companies from marketing,
selling, or otherwise distributing their products or merchandise or providing
their services in any geographic area, or from competing in any line of business
or geographic area or with any Person;
11

--------------------------------------------------------------------------------

(d)            any Contract or arrangement with (i) any Shareholder or any of
its Affiliates, (ii) any Person directly or indirectly owning, controlling, or
holding with power to vote, five percent (5%) or more of the outstanding voting
securities of any Shareholder’s Affiliates, (iii) any Person five percent (5%)
or more of whose outstanding voting securities are directly or indirectly owned,
controlled, or held with power to vote by any Shareholder or any of its
Affiliates or (iv) any director, manager or officer of the Companies or with any
“associate” or any member of the “immediate family” (as such terms are
respectively defined in Rules 12b‑2 and 16a‑1 of the Exchange Act) of any such
director, manager or officer;
 
(e)            (i) any employment, deferred compensation, severance, bonus,
retirement, or other similar Contract or plan with a value in excess of $25,000
during the past twelve month period, (ii) any management service, consulting, or
any other similar type of Contract, or (iii) any Contract with any labor
organization;
 
(f)            any warranty, guaranty, or other similar undertaking with respect
to a contractual performance extended by the Companies other than (i) in the
Ordinary Course or (ii) as set forth in any Material Contract disclosed on the
Schedules;
 
(g)            (i) any Contract involving payments by or to the Companies of
more than $50,000 in any twelve month period, (ii) any leases of Company Real
Property or material personal property, or (iii) any Contract or commitment
providing for payments based in any manner upon the sales, purchases, receipts,
income or profits of such Company;
 
(h)            any Contract with any agency, dealer, sales representative, or
distributor for the marketing, selling and distribution of the Companies'
products and services;
 
(i)            any Contract, the termination of which or the failure of which to
be renewed, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, other than solely as a result of the loss
of the historical revenue earned by the Company under such Contract;
 
(j)            any Contract that would prevent consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements, compliance by the
Shareholders with the terms, conditions, and provisions of this Agreement and
the Ancillary Agreements (to which such Shareholder is or will be a party), or
the continued operation of the Business after the date of this Agreement or the
Closing Date on substantially the same basis as historically operated;
 
(k)            any Government Contract with a value in excess of $10,000 in any
twelve‑month period; or
 
(l)            any other Contract not made in the Ordinary Course.
 
3.10.2         Each Contract disclosed on Schedule 3.10.1 or any other schedule
to this Agreement or required to be so disclosed (each a "Material Contract") is
a valid and binding Contract of the Companies that is a party thereto and is in
full force and effect, and neither the Companies, or any of their Affiliates
nor, to the knowledge of the Companies, any other party thereto, is in default
or breach under the terms of any such Material Contract.  Except as disclosed on
Schedule 3.10.2, there is no event, occurrence, condition, or act (including the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements) that, with the giving of notice or the passage of time,
could become a default or event of default under any such Material Contract by
any of the parties thereto.  The Companies have delivered or made available to
the Purchaser true and complete copies of each written Material Contract and
true and complete summaries of all oral Material Contracts (other than any oral
Contracts that (i) were entered into in the Ordinary Course in connection with
the employment of the Companies’ employees, which employees (including their
annual compensation) are disclosed on Schedule 3.21.2 and which oral Contracts
are disclosed on Schedule 3.20.2) and (ii) are terminable by each Company, as
applicable, party thereto at will without the payment of any severance, penalty
or other amount).  Since December 31, 2011, neither Company has received any
notice (a) alleging breach of any Material Contract, (b) terminating or
threatening to terminate any Material Contract or (c) of intent not to renew a
Material Contract.
12

--------------------------------------------------------------------------------

3.11             Insurance Coverage.  Schedule 3.11  sets forth a list of all
insurance policies and fidelity bonds covering the assets, business, operations,
employees, officers, directors and managers, as applicable, of each Company
(collectively, the “Policies”).  Schedule 3.11 also sets forth a list and
description of all claims made by each Company under the Policies (or any other
insurance policies which were in effect) within the past three (3) years.  With
respect to each Policy, the Companies have delivered or made available to the
Purchaser a true and complete copy of each such Policy (including all amendments
thereto) and a true and complete copy of each material document (including all
amendments thereto) prepared in connection with each such Policy.  All Policies
are in full force and effect and there is no claim by any Company pending under
any of such Policies as to which coverage has been questioned, denied, or
disputed by the issuers or underwriters of such policies or bonds of any of the
Policies.  Current and historical limits of liability under the Policies have
not been exhausted and are not impaired.  None of the insurers of any Company
have issued a reservation of rights letter in the defense of claims.  All
premiums due and payable under the Policies have been paid, and, to the
knowledge of the Companies, neither Company has any liability due for any
retrospective premium adjustment, audit premium adjustment, experience based
liability or loss sharing cost adjustment under any of the Policies.  There have
been no gaps in the Companies’ insurance coverage.  The Companies have complied
in all material respects with the terms and conditions of all of the Policies. 
Following the Closing until the Policies’ annual term end, the Policies will
insure the Companies and their Plans, assets, business, operations, employees,
officers and directors, as applicable, to the same extent as they insured the
Companies and their Plans, assets, business, operations, employees, officers and
directors as applicable, prior to the Closing provided that Purchaser causes
such Policies to be continued and pays any premiums due thereon.  Except as set
forth on Schedule 3.11, to the knowledge of the Companies, there is no
threatened termination of, or premium increase with respect to, any of the
Policies other than normal annual increases, and the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements will
not result in any termination of, or premium increase with respect to, any of
the Policies or any inability to assess claims that were incurred prior to
Closing under any of the Policies.  Since the last renewal date of any Policy,
there has not been any material adverse change in the relationship of any
Company on the one hand, and its insurers, on the other hand, on the premiums
payable pursuant to such Policies.
 

3.12             Litigation.  Except as disclosed on Schedule 3.12, there is no
action, suit, investigation, arbitration, or administrative or other proceeding
pending or, to the knowledge of the Companies, threatened against or affecting
any Company, or any of their respective properties or assets, and, to the
knowledge of the Companies, no event has occurred or circumstance exists that
could reasonably be expected to give rise to or serve as a basis for any of the
foregoing.  The Companies have delivered or made available to the Purchaser
true, correct and complete copies of all pleadings, correspondence and other
documents relating to each proceeding disclosed on Schedule 3.12 and each
settlement or similar agreement entered into by the Companies (i) during the
three (3) year period prior to the date of this Agreement or (ii) with respect
to which any material obligation of any party thereto is outstanding as of the
date of this Agreement.  Neither Company, nor the Business, is subject to or
bound by any Order that would prevent or otherwise interfere with the ability of
such Company or any Shareholder to consummate the transactions contemplated by
this Agreement.  None of the items described in Schedule 3.12, singly or in the
aggregate, if pursued and/or resulting in a judgment or decision against any
Company, would reasonably be expected to have a Material Adverse Effect or would
result in the creation of a material Liability against the Companies.
13

--------------------------------------------------------------------------------

3.13             Compliance with Laws; Permits.
 
3.13.1         Except as disclosed on Schedule 3.13.1, neither Company is in
material violation of any applicable Law or Order, nor does any Company have
knowledge of the issuance or proposed issuance of, any notice by any
Governmental Authority of any material violation or any alleged material
violation of any Law or Order.
 
3.13.2        Schedule 3.13.2 sets forth a list of each material Permit held by
the Companies, or issued and held in respect of the Companies, as applicable, or
required to be so issued and held to carry on the business of the Companies as
currently conducted.  Except as disclosed on Schedule 3.13.2, each Permit
disclosed on Schedule 3.13.2 is held by the Companies, as applicable, and is
valid and in full force and effect and will not be terminated or impaired (or
become terminated or impaired) as a result of the transactions contemplated by
this Agreement or any Ancillary Agreement.  Neither Company is in default under
and no condition exists that with notice or lapse of time or both would
constitute a default or violation under, any Permit held by the Companies.
 

3.14             Properties; Sufficiency of Assets.
 
3.14.1         Schedule 3.14.1 sets forth a list of all Company Real Property,
including all real property owned or leased or for which the Companies hold a
possessory interest (the “Leased Real Property”).  The Companies own good and
marketable title to the Company Real Property that it owns, free and clear of
any Lien other than Permitted Liens.  True and complete copies of (A) all deeds,
existing title insurance policies and surveys of or pertaining to the Company
Real Property owned by the Company and (B) all instruments, agreements and other
documents evidencing, creating or constituting any Liens on Company Real
Property have been made available to the Purchaser.  All leases of Leased Real
Property are valid, binding, and enforceable in accordance with their respective
terms against the Company party thereto and against each other party thereto,
except as such enforceability may be limited by creditors’ rights, bankruptcy,
insolvency and general principles of equity, and such Company is a tenant or
possessor in good standing thereunder and all rents currently due under such
leases have been paid.  There does not exist under any such lease any default by
the Companies or, to the knowledge of the Companies, any other party thereto, or
any event which with notice or lapse of time or both could reasonably be
expected to constitute a default.  The Companies, as applicable, are in peaceful
and undisturbed possession of the space and/or estate under each lease of which
they are a tenant and have good and valid rights of ingress and egress to and
from all such Leased Real Property and to the public street systems for all
usual street, road and utility purposes.  No Shareholder or Affiliate of a
Shareholder is a landlord under any lease relating to Leased Real Property. 
Neither Company, nor any Shareholder has received any notice of any
appropriation, condemnation, or like proceeding, or of any violation of any
applicable zoning Law or Order relating to or affecting the Leased Real
Property, and to the knowledge of the Company, no such proceeding has been
threatened or commenced.
 
3.14.2         Schedule 3.14.2 sets forth a list of all personal property
(including equipment) necessary for the conduct of the Business that is owned or
leased by any Company and indicates whether each item of personal property is
owned or leased.  The assets owned or leased by any Company (including real,
personal, tangible, and intangible property), or that each otherwise has or will
have the right to use (including real, personal, tangible, and intangible
property), constitute all of the assets held for use or used in connection with
the Business and are sufficient to conduct the Business of the Companies as
presently conducted.  Each Company has good and marketable title to all of its
properties and assets, including those listed and described in Schedule 3.14.2,
in each case, free and clear of all Liens except as specifically disclosed on
Schedule 3.14.2 and except for Permitted Liens.  Except pursuant to this
Agreement, neither Company is a party to any contract or obligation whereby
there has been granted to any Person an absolute or contingent right to
purchase, obtain or acquire any rights in any of the assets, properties or
operations of such Company.  All machinery and equipment owned or leased by the
Companies is in good operating condition and state of repair, subject only to
ordinary wear and tear which is not such as to affect adversely the operation of
the Business as presently conducted.  The Company Real Property (including,
without limitation, all water, gas, electrical, and HVAC systems) is in good
repair and operating condition in all material respects in light of the age and
use thereof, ordinary wear and tear excepted, and constitutes all real property,
buildings and other improvements necessary for the Companies to conduct the
business as currently conducted.  Except as disclosed on Schedule 3.14.2, to the
knowledge of the Companies, no person or improvement is encroaching upon any of
the Company Real Property, and none of the activities of the Companies on the
Company Real Property or any of the improvements thereon are encroaching upon
the property of others or easements or rights‑of‑way in favor of others.
14

--------------------------------------------------------------------------------


3.15            Accounts Receivable; Accounts Payable.
 
3.15.1        The Accounts Receivable outstanding on the date hereof do, and the
Accounts Receivable outstanding on the Closing Date will, represent sales
actually made or services actually performed or to be performed in the Ordinary
Course in bona fide, arms‑length transactions completed in accordance with the
terms and provisions contained in any documents relating thereto and in
compliance with applicable Laws.  Unless paid prior to the Closing Date, the
Accounts Receivable are or will be as of the Closing Date current and
collectible net of the respective reserves shown on the Balance Sheet.  All
Accounts Receivables have been fully collected or may be fully collected without
resort to litigation and without offset or counterclaim, in the aggregate face
amounts thereof (subject to any allowance for bad debt taken into account in the
determination of Estimated Closing Date Working Capital).  The Companies’
reserves for Accounts Receivable have been and will be adequate and determined
in accordance with its accounting principles.  No claims of rights of setoff
exist that would exceed such reserves.  The Companies have not factored or
discounted, or agreed to factor or discount, any Accounts Receivable.  Schedule
3.15.1 contains a complete and accurate list of all Accounts Receivable as of
the date hereof, which list sets forth the aging of such Accounts Receivable. 
The Companies have complete and correct copies of all instruments, documents and
agreements evidencing all of its Accounts Receivable and of all instruments,
documents or agreements creating security therefor, if any.
 
3.15.2        Schedule 3.15.2 contains a complete and accurate list of all
Accounts Payable as of the date hereof, which list sets forth the aging of such
Accounts Payable.  On the Closing Date and prior to the Closing, the  Companies
will have delivered to the Purchaser a complete and accurate list of all
Accounts Payable as of the Closing Date, which list will set forth the aging of
such Accounts Payable. The Companies have complete and correct copies of all
instruments, documents and agreements evidencing all of its Accounts Payable and
the terms thereof.  Since October 31, 2013, no Company has altered the customary
time periods for payments of Accounts Payable, other than the use of available
cash to pay Selling Expenses and Closing Indebtedness Payments on or prior to
the Closing.
 

3.16             Inventories.  All items included in the Inventories consist of
a quality and quantity usable and, with respect to finished goods, saleable, in
the Ordinary Course except for obsolete items and items of below‑standard
quality, all of which have been reserved for in the Balance Sheet or written off
or written down to net realizable value in the Balance Sheet or on the
accounting records of the Companies as of the Closing Date, as the case may be. 
Except as set forth on Schedule 3.16, neither Company is in possession of any
inventory not owned by the Companies including goods already sold, except that
from time to time it will store and hold inventory sold to customers until such
time as such customers are ready for delivery of such inventory.  The quantities
of each item of Inventories (whether raw materials, work‑in‑process or finished
goods) are not excessive but are reasonable in the present circumstances of the
Companies.  Work‑in‑process Inventories are now valued, and will be valued on
the Closing Date, according to GAAP.
15

--------------------------------------------------------------------------------

3.17            Intellectual Property.
 
3.17.1        Schedule 3.17.1(a) sets forth a complete and correct list of all
of the Companies’ (i) issued patents and patent applications, (ii) domain names
and registered trademarks and applications therefor, (iii) registered copyrights
and applications therefor and (iv) rights in material software and all
documentation, including user manuals and training material, related thereto,
which is owned by the Companies in any jurisdiction in the world (the “Company
Owned Intellectual Property”).  Schedule 3.17.1(b) sets forth all material
licenses (other than shrink wrap licenses), sublicenses, and other similar
agreements, including any ongoing software or website maintenance agreements, as
to which the Companies is a party, including the identity of all parties thereto
other than licenses and shrink wrap licenses for commercial off‑the‑shelf
software products (the “Company Licensed Intellectual Property”).
 
3.17.2        The Companies own or have valid and legally enforceable right to
use, free and clear of any Liens (other than Permitted Liens), all Intellectual
Property Rights necessary to conduct the business of the Companies as currently
conducted without any conflict with or infringement or misappropriation of any
rights or property of third parties.
 
3.17.3        To the knowledge of the Companies, there is no unauthorized use,
disclosure, infringement, or misappropriation of the Intellectual Property
Rights or other proprietary rights of the Companies, nor, to the knowledge of
the Companies, is there any valid basis for any claim of infringement or
misappropriation, from any third party of the Intellectual Property Rights or
other proprietary rights of any third party against the Companies.
 
3.17.4        Except as disclosed on Schedule 3.17.4:
 
(a)            Neither Company’s use of any Intellectual Property Rights nor the
conduct of the Business as currently conducted, infringes any intellectual
property rights or other proprietary rights of any other Person;
 
(b)            To the knowledge of the Companies, no Person is infringing on
misappropriating, or using on an unauthorized basis, and the Companies have no
knowledge of any facts, circumstances or conditions that a reasonable person
would conclude provide a valid basis for any such claim that any Person is
infringing on misappropriating, or using on an unauthorized basis, any
Intellectual Property Rights owned, used or held for use by the Companies or
that any Person is considering or threatening such a claim;
 
(c)            no Company Owned Intellectual Property Right is subject to any
outstanding Order, stipulation, or agreement restricting the use thereof by the
Companies or restricting the licensing thereof by the Companies to any Person;
 
(d)            neither Company has entered into any agreement to indemnify any
other Person against any charge of infringement of any Intellectual Property
Right;
 
(e)            all developers, creators, inventors, and authors of Intellectual
Property Rights owned, used or held for use by the Companies (other than the
Company Licensed Intellectual Property), who were not employees of the Companies
at the time of the development, creation, invention, or authorship of such
Intellectual Property Rights have assigned in writing all of their rights,
title, and interest to such Intellectual Property Rights to the Companies;
16

--------------------------------------------------------------------------------

(f)            any Company Owned Intellectual Property Rights developed,
created, invented, or authored by individuals who were employed by the Companies
at the time of such development, creation, invention, or authorship is the sole
property of the Companies and no such employee has any rights, title, or
interest in such Intellectual Property Rights.  All employees of the Companies
have executed and delivered to the Companies an agreement prohibiting disclosure
of the Companies’ confidential and proprietary information owned, used or held
for use by the Companies;
 
(g)            in connection with the use of the Intellectual Property Rights by
the Companies, neither Company owes to any other Person any fee, royalty, or
other payment as a result of the use of such Intellectual Property Rights;
 
(h)            neither Company has entered into any license or other Contract
pursuant to which such Company has granted to any other Person the right to use
any Intellectual Property Rights;
 
(i)            neither Company is using, and it will not be necessary to use,
(i) any inventions or other intellectual property rights of any of its past or
present employees or contractors made prior to or outside the scope of their
employment by such Company or (ii) any confidential information or trade secrets
of any former employer of any such person;
 
(j)            there are no actions that must be taken by any Company within
sixty (60) days following the Closing Date that, if not taken, would result in
the loss of any Intellectual Property Rights, including the payment of any
registration, maintenance, or renewal fees or the filing of any responses to
U.S.  Patent and Trademark Office actions, documents, applications, or
certificates for the purposes of obtaining, maintaining, perfecting, or
preserving or renewing any Intellectual Property Rights; and
 
(k)            each Company has taken necessary, appropriate or commercially
reasonable steps to protect and preserve the confidentiality of all of its
material Intellectual Property Rights and confidential and proprietary
information that is not otherwise disclosed in published patents or patent
applications or registered copyrights; and each Company has not failed to comply
to any material extent with any privacy policies applicable to their website.
 

3.18             Environmental Matters.
 
3.18.1        Except as disclosed on Schedule 3.18.1:
 
(a)            to the knowledge of the Companies, the Companies are in
compliance in all material respects with all applicable Environmental Laws;
 
(b)            there are no pending or, to the knowledge of the Companies,
threatened Environmental Claims against any Company or any Company Real Property
or Leased Real Property;
 
(c)            to the knowledge of the Companies, there are no underground
storage tanks or sumps, landfills, surface impoundments, or other units for the
treatment, storage or disposal of, nor have there been any releases of,
Hazardous Substances, at, on, in, or under any Real Property or Leased Company
Real Property, nor, to the knowledge of the Companies, have there been any
releases by any Company of Hazardous Substances  or petroleum constituents onto
adjacent property;
 
(d)            neither the Companies nor the Company Real Property is listed or,
to the knowledge of the Companies, proposed for listing on the National
Priorities List under CERCLA or on any similar federal, state, or foreign list
of sites requiring investigation or clean‑up, nor has any Company received any
notice as a potentially responsible party under Environmental Law;
17

--------------------------------------------------------------------------------

(e)            there are no Environmental Permits that are nontransferable or
require consent, notification, or other action to remain in full force and
effect following the consummation of the transactions contemplated hereby; and
 
(f)            no Company has any liability or obligation, or has entered into
an agreement or consent order assuming any liability or obligation, under any
Environmental Law (including any obligation to remediate any Environmental
Condition whether caused by the Companies or any other Person).
 
3.18.2        The Companies have delivered to the Purchaser true, correct and
complete copies of all environmental investigations, studies, audits, tests,
reviews, or other analyses by or on behalf of any Company or that are available
to the Companies each of which are listed on Schedule 3.18.2.
 

3.19             Plans and Material Documents.
 
3.19.1        Schedule 3.19 sets forth a list of all employee benefit plans (as
defined in Section 3(3) of ERISA), and all other compensation or benefit plans,
programs, arrangements, contracts, or schemes, written or oral, statutory or
contractual, with respect to which any Company, or any ERISA Affiliate of any
Company, has any obligation or liability to contribute or that are maintained,
contributed to or sponsored by any Company or any such ERISA Affiliate for the
benefit of any current or former employee, officer or director of any Company or
any such ERISA Affiliate (collectively, the “Plans”) during the six year period
immediately preceding the Closing.  With respect to each Plan, the Companies
have delivered or made available to the Purchaser a true and complete copy of
each such Plan (including all amendments thereto) and a true and complete copy
of each material document (including all amendments thereto) prepared in
connection with each such Plan including, and to the extent applicable, (a) a
copy of each trust or other funding arrangement, (b) each summary plan
description and summary of material modifications, (c) the three most recently
filed IRS Forms 5500 (including all schedules) and (d) the most recent
determination letter referred to in Section 3.19.4.  Other than the Plans,
neither the Companies, nor any ERISA Affiliate of any Company, has made any
express or implied commitment, whether legally enforceable or not, to create,
incur liability with respect to or cause to exist any employee benefit plan,
program, arrangement, contract, or scheme or to modify any Plan, other than as
required by Law.
 
3.19.2         None of the Plans (a) is a plan that is or has ever been subject
to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, (b) is a
“multiemployer plan” as defined in Section 3(37) of ERISA, (c) is a plan
maintained in connection with a trust described in Section 501(c)(9) of the
Code, (d) provides for the payment of separation, severance, termination, or
similar‑type benefits to any Person or (e) is subject to Section 409A of the
Code, or (f) provides for or promises retiree medical or life insurance benefits
to any current or former employee, officer, director, manager, member,
shareholder or partner, as applicable, of any Company, or any ERISA Affiliate of
any Company except to the extent required by Law.  Each of the Plans is subject
only to the federal or state Laws of the United States or a political
subdivision thereof.
 
3.19.3         Each Plan is in compliance in all material respects with, and has
for all relevant periods been operated in all material respects in accordance
with, its terms and the requirements of all applicable Laws, and each Company
and each ERISA Affiliate of each Company has satisfied in all material respects
all of its statutory, regulatory, and contractual obligations with respect to
each such Plan.  No action, suit, claim, or proceeding is pending or, to the
knowledge of the Companies,  threatened with respect to any Plan (other than
routine claims for benefits in the Ordinary Course) and no fact or event exists
that could give rise to any such action, suit, or claim.
18

--------------------------------------------------------------------------------

3.19.4         Each Plan or related trust that is intended to be qualified or
exempt from taxation under Section 401(a), 401(k) or 501(a) of the Code is so
qualified and has either received a favorable determination, advisory, or
opinion letter from the IRS that it is so qualified or exempt or is established
on a pre‑approved form of plan document that has received a favorable opinion
letter from the IRS that such form of plan document is so qualified or exempt,
and nothing has occurred since the date of such determination, advisory, or
opinion letter that would reasonably be expected to adversely affect the
qualified or exempt status of any Plan or related trust.
 
3.19.5        There has been no non‑exempt prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) with respect to any
Plan.  Neither Company, nor any ERISA Affiliate of any Company, has incurred any
liability for any material excise tax arising under the Code with respect to a
Plan and no fact or event exists that could give rise to such liability. 
Neither Company, nor any ERISA Affiliate of the Company, has incurred any
liability relating to Title IV of ERISA (other than for the payment of premiums
to the Pension Benefit Guaranty Corporation), and no fact or event exists that
could reasonably be expected to give rise to any such liability.
 
3.19.6        All contributions, premiums, or payments required to be made with
respect to each Plan have been made on or before their due dates and within the
applicable time required by the Plan and applicable Law.  All such contributions
have been fully deducted for income tax purposes and no such deduction has been
challenged or disallowed by any Governmental Authority, and no fact or event
exists which could reasonably be expected to give rise to any such challenge or
disallowance.
 
3.19.7        There has been no amendment to, interpretation of, or announcement
(whether or not written) by any Company of the Companies or any ERISA Affiliate
of any Company relating to, or change in employee participation or coverage
under, any Plan, singly or in the aggregate, that would increase the expense of
maintaining such Plan above the level of the expense incurred with respect
thereto for the most recent fiscal year ended prior to the date of this
Agreement.  Each Plan can be amended, terminated or otherwise discontinued after
the Closing in accordance with its terms, without liability to the Purchaser,
the Companies or any ERISA Affiliate of the Companies (other than ordinary
administration expenses or with respect to benefits previously earned, vested or
accrued thereunder).
 
3.19.8        Except as set forth on Schedule 3.19, no employee or former
employee of any Company or any ERISA Affiliate of any Company, is, or will
become, entitled to any bonus, retirement, severance, job security, or similar
benefit or enhanced such benefit (including acceleration of vesting or exercise
of an incentive award) as a result of the transactions contemplated by this
Agreement or any of the Ancillary Agreements.  The consummation of the
transactions contemplated by this Agreement or any of the Ancillary Agreements
will not result in any modification to the service credits accrued by any
employee or former employee under any of the Plans and no payment, deemed
payment, or any other benefit under any Plan or other compensatory arrangement
could be nondeductible pursuant to Section 280G of the Code or result in an
excise tax under Section 4999 of the Code.
 
3.19.9        Neither Company is party to any Contract or arrangement that is a
“nonqualified deferred compensation plan” subject to Section 409A of the Code. 
Each such nonqualified deferred compensation plan, if any, is in compliance with
Section 409A of the Code, and the United States Treasury Regulations and IRS
guidance thereunder.
 
3.19.10     Neither Company has had, within the six (6) years preceding the date
of this Agreement, any ERISA Affiliates other than the Companies.
 
3.20             Interests in Counterparties and Others.  Except as disclosed on
Schedule 3.20, no Shareholder and no other officer or director of any Company or
any of its respective Affiliates possesses, directly or indirectly, any
ownership or pecuniary interest in, or is a trustee, director, manager, officer,
Affiliate, or employee of, any Person that is a seller to, or supplier, lessor,
lessee, licensor, or competitor of any Company, including any counterparty to
any Material Contract.  No Shareholder, officer, director or manager of any
Company or any of their respective Affiliates has directly or indirectly offered
or solicited any significant payment or other benefit that any Company considers
or reasonably should consider to be improper in order to promote sales or help,
procure, or maintain good relations with any seller to, or supplier, lessor,
lessee, licensor, competitor, or potential competitor of such Company including
any counterparty to any Material Contract.  Except as disclosed on Schedule
3.20, neither Company has transferred any of its respective assets or properties
to, or bought any assets or properties from, any Shareholder or Affiliate of a
Shareholder, except for compensation, dividends, usual and customary benefits,
perquisites, and reimbursements of business expenses in the Ordinary Course. 
Ownership of five percent (5%) or less of any class of securities of a Person
whose securities are registered under the Exchange Act will not be deemed to be
an ownership interest for purposes of this Section 3.20.
19

--------------------------------------------------------------------------------


3.21             Relationships; Employee Compensation.
 
3.21.1        To the actual knowledge of the Companies (without any obligation
of due inquiry), the relationships of the Companies with their respective
lessors, suppliers, customers, vendors, and employees are good commercial
working relationships.  Except as disclosed on Schedule 3.21.1, none of the
Companies' lessors, suppliers, or vendors has canceled, terminated, or otherwise
materially altered or notified any Company of any intention or otherwise
threatened to cancel, terminate, or materially alter its relationship with such
Company effective prior to, as of, or within one year after, the Closing.  There
has not been, and to the knowledge of the Companies it is not anticipated that
there will be, any change in relations with lessors, suppliers or vendors of any
Company as a result of the transactions contemplated by this Agreement or the
Ancillary Agreements.  Neither Company, nor any Shareholder has been notified by
any employee or independent contractor of any Company that such employee or
contractor intends to terminate his or her employment or engagement with such
Company as a result of the transactions contemplated by this Agreement.
 
3.21.2        Schedule 3.21.2 lists all employees of the Companies and each such
employee’s annual salary and  bonus.
 
3.21.3         Except for the employment agreements specifically set forth on
Schedule 3.21.3, no Shareholder, officer or director of any Company and, to the
knowledge of the Companies, no employee of any Company is a party to, or is
otherwise bound by, any Contract, including any confidentiality,
non‑competition, or proprietary rights Contract, between such employee,
shareholder, officer or director or manager and any other Person that in any way
adversely affects or will affect (a) the performance of his duties as an
employee, Shareholder, officer or director, or manager of the Companies, (b) the
ability of the Companies to conduct the Business consistent with past practice
or (c) the ability of the Companies to conduct the Business after the Closing in
a manner consistent with the conduct of such businesses by the Companies prior
to the Closing.
 
3.21.4        Schedule 3.21.4 lists all employees of the Companies who are
disabled or hospitalized as a result of circumstances relating to their
employment.
 
3.22             Other Employment Matters.  Except as disclosed on Schedule
3.22, (a) the Companies are in material compliance with all Laws and other
obligations respecting employment and employment practices and terms and
conditions of employment, including all minimum wage and overtime Laws and wage
payment Laws, employee notification, leave, affirmative action, child labor,
immigration, employment discrimination, disability rights or benefits Laws, have
not received any notice of an investigation, charge, citation, penalty, or
assessment from any Governmental Authority with respect to such labor and
employment Laws, and have not, and are not, engaged in any unfair labor
practice, (b) there is no unfair labor practice charge or complaint or labor
arbitration proceeding pending against any Company, (c) during the past five (5)
years there have been no and there currently are no labor strike(s), dispute(s),
slowdown(s), or work stoppage(s) pending or, to the knowledge of the Companies,
threatened against or involving the Companies, (d) neither Company is a party to
any collective bargaining agreement and no collective bargaining agreement or
other contract, agreement, arrangement or understanding with a labor union or
labor union organization and no collective bargaining agreement or other
contract, agreement, arrangement or understanding with a labor union or labor
union organization is currently being negotiated by any Company, (e) neither
Company has breached a collective bargaining agreement, (f) no representation
question exists respecting employees of the Companies and (g) no claim regarding
or on behalf of any employee(s) of any Company or related to any employment
practice of any Company has been asserted and is currently pending or, to the
knowledge of the Companies, threatened, against the Companies.  All employees,
agents, and contractors of the Companies are legally authorized to work in the
United States either because of their status as United States citizens, legal
permanent residents, or by virtue of possessing a visa under Law relating to
immigration control which visa allows for such employee to work in the United
States.  Neither Company has hired, recruited or referred for a fee a Person who
is not legally authorized to be employed in the United States, or knowingly
employed a Person that is not legally authorized to be employed in the United
States or continued to employ a Person knowing the Person ceased to be legally
authorized to be employed in the United States.  Each Company has properly
completed all reporting and verification requirements pursuant to Law relating
to immigration control for all of its employees, agents and contractors
including the Form I‑9.  Each Company has retained for each current employee the
Form I‑9 throughout such employee’s period of employment with such Company and
has retained a Form I‑9 for each former employee of such Company for a period of
one (1) year from the date of termination of such employee or three (3) years
from the date of hire, whichever is later.  Neither Company has received any
notice from any Governmental Authority that either such Company is in violation
of any Law pertaining to immigration control or that any current, former
employee, agent or contractor of either such Company is or was not legally
authorized to be employed in the United States or is or was using an invalid
social security number and there is no pending, or to the Companies’ knowledge,
threatened, charge or complaint under the Immigration Reform and Control Act of
1986 against the Companies.
20

--------------------------------------------------------------------------------


3.23             Workers’ Compensation/OSHA.
 
3.23.1        The Companies have provided to the Purchaser all inspection
reports issued under OSHA or any other occupational health and safety
legislation within the last five (5) years.  Except as disclosed on Schedule
3.23.1, there are no outstanding inspection orders or any pending or, to the
knowledge of the Companies, threatened charges under OSHA or any other
applicable occupational health and safety legislation.  Except as disclosed on
Schedule 3.23.1, there have been no fatal or OSHA reportable accidents that
could lead to charges under OSHA or any other applicable occupational health and
safety legislation.  Except as disclosed on Schedule 3.23.1, the Companies have
complied in all material respects with any Orders issued to such entity under
OSHA or any other applicable occupational health and safety legislation and
there are no appeals of any Orders that are currently outstanding.
 
3.23.2            Except as disclosed on Schedule 3.23.2, there is not pending
against any Company any workers’ compensation claims, and there are no facts
that could reasonably be expected to give rise to such a claim or complaint. 
Except as disclosed on Schedule 3.23.2, neither Company has received any notice
of a citation, penalty, or assessment from any Governmental Authority with
responsibility for workers’ compensation or occupational safety and health.  The
Companies are in material compliance with all Laws respecting worker’s
compensation.
21

--------------------------------------------------------------------------------

3.24             No Indebtedness.  Except as disclosed on Schedule 3.24, as of,
and after giving effect to, the Closing, neither Company will have any
Indebtedness.
 

3.25             Customers and Suppliers.
 
3.25.1        Schedule 3.25.1 sets forth a list of the ten (10) largest
customers and the ten (10) largest suppliers of the Companies, as measured by
the dollar amount of payments to or purchases therefrom, during each of the
three fiscal years ended immediately prior to the date of this Agreement and the
period beginning on the first day of the current fiscal year and ending on the
last day of the last month ending prior to the date of this Agreement, showing
purchases by and payments to the Companies from and to each such supplier and
customer during such periods.  Since December 31, 2011, no customer or supplier
listed on Schedule 3.25.1 has terminated its relationship with any Company or
materially changed the pricing, other than pricing fluctuations in commodities
in the Ordinary Course and annual price increases in the Ordinary Course, or
materially changed the other terms of its business with the Companies and no
such customer or supplier has notified any Company, and the Company has no
knowledge, that it intends to terminate or materially change the pricing or
materially change the other terms of its business with the Companies, other than
pricing fluctuations in commodities in the Ordinary Course or annual price
increases in the Ordinary Course.
 
3.25.2         Except as set forth in Schedule 3.25.2, there exists no condition
or state of facts or circumstances known to the Companies involving customers or
suppliers of or to the Business which would reasonably be expected to have a
Material Adverse Effect.
 

3.26            Warranties.  Except as set forth on Schedule 3.26, there is no
currently pending claim for product liability, warranty or other claims by any
third party (whether based on contract or tort and whether relating to personal
injury, including death, property damage or economic loss) arising from:  (i)
products sold by the Companies during periods through and including the Closing
Date, or (ii) the operation of the Business during the period through and
including the Closing Date.  All services rendered by the Companies in
connection with the Business have been in conformity in all material respects
with all applicable contractual commitments and all express and implied
warranties, and no Company has any current liability (and the Companies have no
knowledge of any facts or circumstances that could reasonably be expected to
form the basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand giving rise to any liability)
for Damages in connection therewith, except as set forth on Schedule 3.26.  No
services provided by the Companies in connection with the Business are subject
to any guaranty, warranty, or other indemnity beyond the Companies’ standard
terms and conditions of sale, which terms and conditions of sale are fully set
forth on Schedule 3.29.
 

3.27            Securities Laws Compliance.  Each offer and sale, redemption and
repurchase of Company Securities, including all convertible notes, options,
warrants and other rights to purchase or acquire the Company Securities, was in
compliance in all material respects with all applicable Laws and exempt from the
registration requirements of the Securities Act and other applicable Laws,
including any applicable state securities Laws.
 

3.28            Absence of Certain Business Practices.  Except as disclosed on
Schedule 3.28, neither Company, nor, to the knowledge of the Companies, any
officer, director, employee, independent contractor, or any Person acting on
behalf of the Companies has (a) received, directly or indirectly, any rebates,
payments, commissions, promotional allowances, or any other economic benefits,
regardless of their nature or type, from any customer, governmental employee or
other Person with whom the Companies have done business directly or indirectly
in violation of any applicable Law, or (b) directly or indirectly, given or
agreed to give any gift or similar benefit to any customer, governmental
employee or other Person who is or may be in a position to help or hinder the
Companies (or assist the Companies in connection with any actual or proposed
transaction) in violation of any applicable Law.  Neither the Companies, nor, to
the knowledge of the Companies, any officer, director, employee, independent
contractor or any Person acting on behalf of the Companies has used any funds
for unlawful contributions, gifts, entertainment, or other expenses relating to
political activity or otherwise, or has made any direct or indirect unlawful
payment to governmental officials or employees from the Companies’ funds or been
reimbursed from the Companies' funds for any such payment, or is aware that any
other Person associated with or acting on behalf of the Companies have engaged
in any such activities.
22

--------------------------------------------------------------------------------

3.29            Products; Product Liability.  Schedule 3.29(a) sets forth a
complete list of all of the products that the Companies package, warehouse,
market, distribute or sell as of the date hereof (the “Products”).  Set forth on
Schedule 3.29(b) is the standard form of each Company’s standard commercial
product warranty.  There are no pending claims alleging that any Product is
defective or unsafe or fails to meet any product warranty or any standards
promulgated by any Governmental Authority.  There are no pending notices of
recall (written or oral) with regard to any Product.  Except for standard
warranty claims in the Ordinary Course which are not in the aggregate material
to the Business, no Company has received any claim alleging that, as a result of
the actions or negligence of any Company, a Product is defective or otherwise
fails to meet any applicable product warranty.  No Product packaged, warehoused,
marketed, distributed or sold by any Company in the last three (3) years
contains defects or otherwise fails to meet any applicable product warranty
except for standard warranty claims that have been or may be made in the
Ordinary Course which are not in the aggregate material to the Business.
 

3.30            Finders’ Fees.  Except as set forth on Schedule 3.30, there is
no investment banker, broker, finder or other intermediary that has been
retained by or is authorized to act on behalf of any Shareholder, the Companies,
or any of their respective Affiliates, who might be entitled to any fee or
commission paid by any Shareholder or any Company in connection with the
transactions contemplated by this Agreement or any Ancillary Agreement.  All
amounts disclosed on Schedule 3.30 and all obligations of the Company to each
investment banker, broker, finder or other intermediary named thereon (including
all indemnification obligations of the Company to any such investment banker,
broker, finder or other intermediary) shall be a Selling Expense and shall be
paid as set forth in this Agreement.
 

3.31            Full Disclosure.  The representations and warranties of the
Shareholders and the Companies contained in this Agreement and the Ancillary
Agreements do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained herein
or therein, in light of the circumstances under which they were made, not
misleading.  None of the Shareholders or any Company has withheld from or failed
to disclose to the Purchaser any data, documents, or other information that
could reasonably be expected to affect the Shareholders or the Companies’
ability to perform their respective obligations under this Agreement and the
Ancillary Agreements, or the Companies’ ability to conduct the Business in the
Ordinary Course.
 
IV  REPRESENTATIONS AND WARRANTIES
OF EACH SHAREHOLDER
 
Each Shareholder who has executed this Agreement as of the date hereof, with
respect to itself and no other Shareholder, hereby represents and warrants as
follows, and, upon execution of a Joinder, each other Shareholder with respect
to himself, herself or itself and no other Shareholder, represents and warrants
as follows:
23

--------------------------------------------------------------------------------

4.1               Organization.  If such Shareholder is not a natural Person,
such Shareholder is duly formed, validly existing, and in good standing as a
corporation under the Laws of the jurisdiction of its organization.
 

4.2                Authorization; Enforceability.  Such Shareholder’s execution,
delivery, and performance of this Agreement and each Ancillary Agreement to
which such Shareholder is or will be a party and the consummation of the
transactions contemplated hereby and thereby, are within such Shareholder’s
capacity, power and authority and, to the extent applicable, have been duly
authorized by all necessary third party action.  Such Shareholder has all
requisite capacity, power and authority to become a party to, and to consummate
the transactions contemplated by, this Agreement and each Ancillary Agreement to
which such Shareholder is or will be a party.  This Agreement and each Ancillary
Agreement to which a Shareholder is or will be a party has been or will be duly
executed and delivered by such Shareholder, and once executed, will constitute,
a legal, valid and binding agreement of such Shareholder, enforceable against
such Shareholder in accordance with their respective terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to the effect of general principles of equity (regardless of
whether enforcement is considered a proceeding at law or equity).
 

4.3                Non‑Contravention.  The execution, delivery and performance
by such Shareholder of this Agreement and each Ancillary Agreement to which such
Shareholder is or will be a party did not and will not (a) (i) with respect to
any Shareholder that is an entity, violate the organizational or governing
documents of such Shareholder or any of such Shareholder’s subsidiaries or (ii)
violate the organizational or governing documents of the Companies, or (b)
violate any applicable Law or Order.
 

4.4                Litigation.  Except as disclosed on Schedule 4.4, there is no
action, suit, investigation, arbitration, or administrative or other proceeding
pending or, to the knowledge of such Shareholder, threatened against or
affecting such Shareholder, and such Shareholder is not subject to or bound by
any Order, in either case that would prevent or otherwise interfere with the
ability of such Shareholder to consummate the transactions contemplated by this
Agreement or to otherwise perform his, her, or its obligations under this
Agreement or any Ancillary Agreement to which such Shareholder is or will be a
party.
 

4.5               Finders’ Fees.  Except as disclosed on Schedule 4.5, there is
no investment banker, broker, finder, or other intermediary that has been
retained by or is authorized to act on behalf of such Shareholder or any
Affiliate thereof, who might be entitled to any fee or commission in connection
with the transactions contemplated by this Agreement or any Ancillary
Agreement.  All amounts disclosed on Schedule 4.5 or required to be paid to the
investment banker, broker, finder, or other intermediary set forth thereon shall
be a Selling Expense, payable as set forth in this Agreement.

V  REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER
 
The Purchaser represents and warrants to the Shareholders as follows:
 

5.1               Organization.  The Purchaser is duly formed, validly existing,
and in good standing as a corporation under the Laws of the State of Delaware. 
The Purchaser has the requisite corporate power and authority and any Permits,
consents and approvals required to acquire, purchase and own the Shares and
operate its business.  The Purchaser has made available to the Shareholders true
and complete copies of its Organizational Documents.  The Purchaser is not in
violation of any provision of its Organizational Documents.
24

--------------------------------------------------------------------------------

5.2               Authorization; Enforceability.  The Purchaser’s execution,
delivery, and performance of this Agreement and each Ancillary Agreement to
which the Purchaser is or will be a party and the consummation of the
transactions contemplated hereby and thereby, are within the Purchaser’s
capacity, power and authority and have been duly authorized by all necessary
third party action.  The Purchaser has all requisite capacity, power and
authority, as the case may be, to become a party to, and to consummate the
transactions contemplated by, this Agreement and each Ancillary Agreement to
which the Purchaser is or will be a party.  This Agreement and each Ancillary
Agreement to which the Purchaser is or will be a party has been or will be duly
executed and delivered by the Purchaser, and once executed, will constitute, a
legal, valid and binding agreement of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether enforcement is considered a proceeding at law or in equity.
 
5.3                Non‑Contravention.  The execution, delivery and performance
by the Purchaser of this Agreement and each Ancillary Agreement to which the
Purchaser is or will be a party did not and will not (a) violate the governing
or Organizational Documents of the Purchaser or any of the Purchaser’s
subsidiaries, (b) violate any applicable Law or Order, (c) require any filing
with or permit, consent, or approval of, or require the giving of any notice to
(including under any right of first refusal or similar provision), any court or
other Person (including filings, consents, approvals required under any Permits,
or any leases, franchises, contracts, or other filings, consents or approvals
required under any Permits, or any leases, franchises, contracts or other
agreements to which the Purchaser will be a party), (d) result in a violation or
breach of, conflict with, constitute (with or without due notice or lapse of
time or both) a default under, or give rise to any right of termination,
cancellation, or acceleration of any right or obligation of, the Purchaser, or
to a loss of any benefit to which the Purchaser is entitled, under any material
Contract or any material Permit or (e) result in the creation or imposition of
any Lien on any material assets of the Purchaser.
 

5.4               Finders’ Fees.  Except as disclosed on Schedule 5.4, there is
no investment banker, broker, finder, or other intermediary that has been
retained by or is authorized to act on behalf of the Purchaser or any Affiliate
thereof, who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement or any Ancillary Agreement, and
all amounts disclosed on Schedule 5.4 and all obligations thereunder shall be
paid by, and remain an obligation of, Purchaser.
 
VI  CERTAIN COVENANTS
 
6.1               No Indebtedness or Liens.  At or prior to the Closing, the
Shareholders shall cause, or shall have caused, the Companies to satisfy all
outstanding Indebtedness, except as disclosed on Schedule 6.1 and included in
the Final Adjustment Statement.  At or prior to the Closing, the Shareholders
shall cause, or shall have caused, the Companies to terminate all Liens on or
against any assets or equity interests of the Companies, other than the
Permitted Liens or Liens to be released as a result of the Closing Indebtedness
Payments.
 

6.2               Termination of Shareholder Agreements and Similar
Arrangements.  At or prior to the Closing, the Shareholders shall cause, or
shall have caused, the termination of any and all voting trusts or agreements,
registration rights agreements, pledge agreements, buy‑sell agreements, rights
of first refusal or preemptive rights, stockholders agreements, limited
liability company member agreements, proxies or similar agreements, arrangements
or understandings relating to the Company Securities.
 

6.3                [Intentionally Omitted.]
25

--------------------------------------------------------------------------------

6.4                Further Assurances.  From time to time, as and when requested
by any Party to this Agreement, the other Parties will execute and deliver, or
cause to be executed and delivered, all such documents and instruments and will
take, or cause to be taken, all such further or other actions, as the requesting
Party may reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement, in any such case, at the requesting Party’s sole
cost and expense.
 

6.5                Conduct of Business of the Companies.
 
6.5.1            During the period from the date of this Agreement through the
Closing, except to the extent specifically authorized by the terms of this
Agreement, each Company will, and the Shareholders will use their best efforts
to cause the Companies to conduct its operations only in the Ordinary Course
(including managing its working capital in accordance with its past practice and
custom) and, without limiting the generality or effect of the foregoing, use its
best efforts to:  (a) preserve intact its business organization, (b) keep
available the services of its officers and employees, (c) continue in full force
and effect without material modification all Policies, (d) pay its Indebtedness
and trade and other Accounts Payable punctually when and as the same will become
due and payable and perform and observe, in all material respects, its duties
and obligations under all Material Contracts, (e) maintain its relationships and
goodwill with suppliers, franchisees, distributors, manufacturers, customers,
landlords, employees, agents and others having business relationships with it,
and (f) take any action that is required so that all representations or
warranties of the Companies and the Shareholders are true and correct in all
material respects (except for those qualified by materiality, which should be
true in all respects) as of the Closing.  Each Company will, and the
Shareholders will use their best efforts to cause the Companies to confer with
the Purchaser concerning operational matters of a material nature and report
periodically to the Purchaser concerning the business, operations, and finances
of the Companies.
 
6.5.2            Without limiting the generality or effect of Section 6.5.1,
prior to the Closing, neither Company will, except (i) as set forth in Schedule
6.5.2, (ii) or as required by applicable Law, or (iii) as otherwise contemplated
by this Agreement, without the prior written consent of the Purchaser take any
action or suffer any event described in Section 3.9.
 

6.6                Exclusive Dealing.  During the period from the date of this
Agreement to the earlier of the Closing or the termination of this Agreement in
accordance with its terms, the Shareholders will not, nor shall the Shareholders
permit the Companies, any of their Affiliates, or other representatives of any
of the foregoing (including advisors, agents, attorneys, employees, or
consultants) to, take any action to, directly or indirectly, encourage,
initiate, solicit, or engage in discussions or negotiations with, or provide any
information to any Person, other than the Purchaser (and its Affiliates and
Representatives), concerning any purchase of any interests or any merger, asset
sale, contribution, recapitalization, investment in, or similar transaction
involving any Company.  From the date of this Agreement until the earlier of the
Closing or the termination of this Agreement in accordance with its terms, the
Shareholders will, and will cause the Companies to, promptly (and in any event
within two Business Days thereof) disclose to the Purchaser the existence or
occurrence of any proposal or contract that it, he or she or any of their
representatives described above may receive or become aware of in respect of any
such transaction and the identity of the Person from whom such a proposal or
Contract is received.
 
6.7               Review of the Companies.  Prior to the Closing, the
Shareholders will, and will cause the Companies to, permit the Purchaser and the
Purchaser’s current or prospective lenders, directly or through their respective
Affiliates or representatives, to review the properties, books, and records of
the Companies and their financial and legal conditions to the extent the
Purchaser or the Purchaser’s current or prospective lenders deems it necessary
or advisable to familiarize itself with such properties and other matters.  The
Shareholders will, and will cause the Companies to, permit the Purchaser and the
Purchaser’s current or prospective lenders and their representatives to have,
after the date of execution of this Agreement, reasonable access to the premises
and to all the books and records of the Companies and to cause the officers of
the Companies to furnish the foregoing with such financial and operating data
and other information with respect to the Business, properties, assets and
liabilities of the Companies as the foregoing may from time to time reasonably
request.  The Shareholders will, and will cause the Companies to, deliver or
cause to be delivered to the Purchaser and the Purchaser’s current or
prospective lenders such additional instruments, documents, and certificates as
they may reasonably request for the purpose of (a) verifying the information set
forth in this Agreement or on any Schedule attached to this Agreement and (b)
consummating or evidencing the transactions contemplated by this Agreement.
26

--------------------------------------------------------------------------------


6.8                Reasonable Efforts.
 
6.8.1            The Companies will, and the Shareholders will cause the
Companies to, and the Purchaser will, cooperate and use its reasonable efforts
to take, or cause to be taken, all appropriate actions (and to make, or cause to
be made, all filings necessary, proper or advisable under applicable Laws) to
consummate and make effective the transactions contemplated by this Agreement,
including their respective reasonable efforts to obtain, prior to the Closing,
all Permits and consents of parties to contracts with the Companies, as
applicable, as are necessary for the consummation of the transactions
contemplated by this Agreement and to fulfill the conditions to the transactions
contemplated by this Agreement.  Notwithstanding any other provision of this
Agreement, in no event will any Party or any of its Affiliates (including the
Companies before or after the Closing) be required to (a) enter into or offer to
enter into any divestiture, hold‑separate, business limitation, or similar
agreement or undertaking in connection with this Agreement or the transactions
contemplated by this Agreement or (b) make any payment in connection with any
consent or approval or condition to Closing set forth in any section of Article
VIII that is necessary or advisable for the Shareholders or the Companies to
obtain or satisfy in order to consummate the transactions contemplated by this
Agreement.
 
6.8.2            Without limiting the generality of Section 6.8.1, the Companies
will provide, and the Shareholders will cause the Companies and the
representatives and advisors of the Shareholders and the Companies to provide to
the Purchaser all cooperation reasonably requested by the Purchaser in
connection with the arrangement of, and closing on, the financing contemplated
by Section 8.1.11, which cooperation shall include, all at the sole cost and
expense of Purchaser:  (a) assisting with the syndication of the financing by
having senior management, representatives and advisors of the Companies
participate in a reasonable number of meetings and other direct contact with the
lenders; (b) assisting in the preparation of a reasonable and customary
Confidential Information Memorandum for the financing and other customary
marketing materials to be used in connection with the syndication of the
financing; and (c) providing such customary information regarding the Companies
as may be reasonably requested by the lenders in connection with the
structuring, arrangement and syndication of the financing.
 
VII  TAX MATTERS
 
The following provisions of this Article VII shall govern the allocation between
the Purchaser and Shareholders of responsibility for certain Tax matters
involving the Companies following the Closing Date.  In the event of any
conflict between the provisions of this Article VII and any other provision of
this Agreement, the provisions of this Article VII shall control.
 

7.1                Preparation of Tax Returns; Control of Audits; Tax Refunds.
 
7.1.1            The Purchaser shall cause the Companies to prepare or cause to
be prepared for filing by the Companies all Tax Returns for the Companies for
all Tax periods ending on or before the Closing Date (the “Pre‑Closing Periods”)
that are due after the Closing Date.  Such Tax Returns shall be prepared in a
manner consistent with the terms of this Agreement and the Companies’ past
practices, except to the extent required by applicable Law.  Such Tax Returns
(including any related work papers or other information reasonably requested by
the Purchaser), shall be provided to the Shareholders’ Representative for his
review not later than forty‑five (45) Business Days before the due date for
filing such Tax Returns (including extensions).  If the Shareholders’
Representative does not provide the Purchaser with a written description of the
items in the Tax Returns or the tax statement that the Shareholders’
Representative intends to dispute within fifteen (15) Business Days following
the delivery to the Shareholders’ Representative of such documents, the
Shareholders’ Representative shall be deemed to have accepted and agreed to such
documents in the form provided, and the Purchaser shall thereafter cause all
such Tax Returns to be timely filed by the Companies.  The Shareholders’
Representative and the Purchaser agree to consult with each other and to
negotiate in good faith any timely‑raised issue arising as a result of the
review of such Tax Returns or the tax statement to permit the filing of such Tax
Returns as promptly as possible, which good faith negotiations shall include
each side exchanging in writing their positions concerning the matter or matters
in dispute and a meeting to discuss their respective positions.  In the event
the parties are unable to resolve any dispute within ten (10) Business Days
following the delivery of written notice by the Shareholders’ Representative of
such dispute, the Shareholders’ Representative and the Purchaser shall jointly
request the Accounting Referee to resolve any issue in dispute at least five (5)
Business Days before the due date of such Tax Return, in order that such Tax
Return may be timely filed.  The Accounting Referee shall make a determination
with respect to any disputed issue within five (5) Business Days before the due
date (including extensions) for the filing of the Tax Return in question, and
the Purchaser shall cause the Companies to file such Tax Return on the due date
(including extensions) therefor in a manner consistent with the determination of
the Accounting Referee.  The determination of the Accounting Referee shall be
binding on all parties; provided that any such determination shall be limited to
the resolution of issues in dispute.  The fees and disbursements of the
Accounting Referee shall be borne by the Party (i.e., the Shareholders, on the
one hand, and the Purchaser, on the other hand,) that assigned amounts to items
in dispute that were, on a net basis, further in amount from the amount fully
determined by the Accounting Referee (or equally in the event the parties
assigned amounts were, on a net basis, less than $25,000 from the amount fully
determined by the Accounting Referee), provided that the fees payable by the
Shareholders shall be paid from the Escrow Fund to the extent of available
funds.  Any Pre‑Closing Tax Liabilities (as such term is defined herein) shown
as due and owing on all such Tax Returns, other than to the extent that an
accrual with respect to such Tax is included as a Current Liability or is
reserved for and taken into account for purposes of determining Closing Date
Balance Sheet shall be paid from the Escrow Account, and, to the extent such
amount is not sufficient to cover the Pre‑Closing Tax Liabilities, then from the
Shareholders.
27

--------------------------------------------------------------------------------

7.1.2            In the case of any taxable period that includes (but does not
end on) the Closing Date (a “Straddle Period”), the amount of any Taxes based on
or measured by income, receipts, or payroll of  the Companies for the
Pre‑Closing Tax Period shall be determined based on a closing of the books as of
the close of business on the Closing Date (and for such purpose, the taxable
period of any partnership or other pass‑through entity in which either Company
holds a beneficial interest shall be deemed to terminate at such time) and the
amount of other Taxes of Companies for a Straddle Period that relates to the
Pre‑Closing Tax Period shall be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period.  The
Purchaser shall cause the Company to prepare or cause to be prepared, and file
or cause to be filed, all Tax Returns for the Straddle Periods.  Such Tax
Returns shall be prepared in a manner consistent with the Companies’ past
practices, except to the extent required by applicable Law.  Such Tax Returns
(including any related work papers or other information reasonably requested by
the Shareholders’ Representative) shall be provided to the Shareholders’
Representative for his review not later than forty‑five (45) Business Days
before the due date for filing such Tax Returns (including extensions).  If the
Shareholders’ Representative does not provide the Purchaser with a written
description of the items in the Tax Returns or the tax statement that the
Shareholders’ Representative intends to dispute within fifteen (15) Business
Days following the delivery to the Shareholders’ Representative of such
documents, the Shareholders shall be deemed to have accepted and agreed to such
documents in the form provided, and the Purchaser shall thereafter cause such
Tax Returns to be timely filed by the Companies in the form provided to the
Shareholders’ Representative.  The Purchaser and the Shareholders’
Representative agree to consult with each other and to negotiate in good faith
any timely‑raised issue arising as a result of the review of such Tax Returns or
the tax statement to permit the filing of such Tax Returns as promptly as
possible, which good faith negotiations shall include each side exchanging in
writing their positions concerning the matter or matters in dispute and a
meeting to discuss their respective positions.  In the event the parties are
unable to resolve any dispute within ten (10) Business Days following the
delivery of written notice by the Shareholders’ Representative of such dispute,
the Purchaser and the Shareholders’ Representative shall jointly request the
Accounting Referee to resolve any issue in dispute at least five (5) Business
Days before the due date of such Tax Return, in order that such Tax Return may
be timely filed.  The Accounting Referee shall make a determination with respect
to any disputed issue within five Business Days before the due date (including
extensions) for the filing of the Tax Return in question, and the Purchaser
shall cause the Companies to file such Tax Return on the due date (including
extensions) therefor in a manner consistent with the determination of the
Accounting Referee.  The determination of the Accounting Referee shall be
binding on all parties; provided that any such determination shall be limited to
the resolution of issues in dispute.  The fees and disbursements of the
Accounting Referee shall be borne by the Party (i.e., the Shareholders, on the
one hand, and the Purchaser, on the other hand), that assigned amounts to items
in dispute that were, on a net basis, furthest in amount from the amount finally
determined by the Accounting Referee (or equally in the event the parties
assigned amounts were, on a net basis, less than $25,000 from the amount finally
determined by the Accounting Referee), provided that the fees payable by the
Shareholders shall be paid from the Escrow Fund to the extent of available
funds.  In addition to the Straddle Period Tax Returns prepared by the Purchaser
pursuant to this Section 7.1.2, the Purchaser shall also submit to the
Shareholders’ Representative, together with such Straddle Period Tax Returns, a
proposed allocation of the Taxes with respect to any such Straddle Period for
which the Shareholders are responsible pursuant to Section 7.5 hereof
(“Shareholders’ Straddle Period Allocation”), and the dispute resolution
mechanism set forth in this Section 7.1.2 shall also apply with respect to such
proposed Shareholders’ Straddle Period Allocation.  The Pre‑Closing Tax
Liabilities shall be paid from the Escrow Account, and, to the extent such
amount is not sufficient to cover the Pre‑Closing Tax Liabilities, then from the
Shareholders.
28

--------------------------------------------------------------------------------

7.1.3            The Purchaser and the Shareholders’ Representative shall
cooperate fully in connection with the filing of Tax Returns pursuant to this
Section 7.1 and, subject in all respects to the provisions of Section 7.2
hereof, in connection with any audit, litigation or other proceeding with
respect to Taxes of the Companies.  Such cooperation shall include the
reasonable furnishing or making available during normal business hours of
personnel, powers of attorney, and the retention and (upon a Party’s request)
the provision of records and information that are reasonably relevant to the
preparation of any such Tax Return or to any such audit, litigation or other
proceeding.  The Purchaser and the Shareholders’ Representative shall (a) retain
or cause to be retained all books and records that are in its or his possession
with respect to Tax matters pertinent to the Companies relating to any
Pre‑Closing Period or Straddle Period until the expiration of the applicable
statute of limitations (and, to the extent notified by the Purchaser or the
Shareholders’ Representative, any extension thereof) of the applicable taxable
periods, and abide by all record retention agreements entered into with any
Governmental Authority, and (b) give the other parties hereto reasonable written
notice before transferring, destroying or discarding any such books and records
and, if the other Party so requests, the Purchaser or the Shareholders’
Representative, as the case may be, shall allow the other Party to take
possession of such books and records.  The Purchaser and the Shareholders’
Representative in all events shall retain tax records for at least seven (7)
years following the Closing.  To the extent that action by the Purchaser, the
Companies or the Shareholders is required by applicable laws, regulations or
administrative pronouncements in order to extend any statute of limitation for
any Tax Return, claim, audit, litigation or other proceeding involving the
Company, such party shall take such action as is necessary to extend a statute
of limitations where such extension is reasonably requested by the other party
in connection with the preparation by such other party of such Tax Return or
defense by such other party of such Tax Contest, claim, litigation or other
proceeding.  Purchaser, the Company and the Shareholders further agree, upon
request, to use their reasonable best efforts to obtain any certificate or other
document from a Governmental Authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including, but
not limited to, with respect to the transactions contemplated hereby).
29

--------------------------------------------------------------------------------

7.1.4            The Purchaser and the Shareholders’ Representative shall, upon
request, use their commercially reasonable efforts to obtain any certificate or
other document from any Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including with respect to the
transaction contemplated hereby).
 

7.2               Tax Claims.  In the event a claim is made or a deficiency
alleged following the Closing relating to any Company by the IRS or any other
taxing authority, which, if successful, would result in a loss or liability in
respect of which indemnity properly may be sought against the Shareholders,
jointly and severally, pursuant to this Agreement (collectively, an “Indemnity
Tax Matter”), then the following shall apply:
 
7.2.1            After the Companies receive actual notice of such claim or
alleged deficiency, the Purchaser shall, or the Purchaser shall cause the
Companies to, promptly notify the Shareholders’ Representative in writing of
such claim or alleged deficiency and shall at that time provide the
Shareholders’ Representative with such material as Buyer has received from the
IRS or other applicable taxing authority showing the IRS’s or such taxing
authority’s basis for asserting a claim for the indemnifiable amounts.
 
7.2.2            The Shareholders’ Representative shall have the right to
represent the interests of the Companies before the relevant Governmental
Authority with respect to any Indemnity Tax Matter and shall have the right to
control the defense, compromise or other resolution of any such Indemnity Tax
Matter, including responding to inquiries, filing Tax Returns and contesting,
defending against and resolving any assessment for additional Taxes or notice of
Tax deficiency or other adjustment of Taxes of, or relating to, such Indemnity
Tax Matter.  The Purchaser shall have the right (but not the duty) to
participate in the defense of such Indemnity Tax Matter and to employ counsel,
at the Purchaser’s own expense, separate from counsel employed by the
Shareholders’ Representative on behalf of the Shareholders, and the
Shareholders’ Representative shall keep the Purchaser informed with respect to
the commencement, status and nature of any such Indemnity Tax Matter and will,
in good faith, allow the Purchaser to consult with it regarding the conduct of
or positions taken in any such Action.
 
7.2.3            Notwithstanding the provisions of Section 7.2.2, the
Shareholders’ Representative shall not settle or compromise any Indemnity Tax
Matter without the prior written consent of the Purchaser, which shall not be
unreasonably withheld, conditioned, or delayed.
 
7.2.4            Any amounts that may be due in respect of tax indemnity claims
pursuant to this Article VII shall be paid first from the Escrow Account and, if
that is not sufficient, then from the Shareholders.
 
7.2.5            If Purchaser receives a refund of all or any part of any amount
paid with respect to additional Liabilities attributable to Taxes of the
Companies for the Pre‑Closing Tax Period (or if an amount which otherwise would
have been a refund was used to offset another unrelated liability of Purchaser
(an “Applied Amount”)), except to the extent such refund or Applied Amount was
accrued as an asset on the Closing Balance Sheet or has otherwise resulted in a
positive adjustment to the Transaction Consideration, then Purchaser shall pay
to the Shareholders’ Representative an amount equal to the sum of the amount of
such refund (or such Applied Amount), plus any interest received on such refund
(or that would have been received if such Applied Amount had been refunded to
Buyer) attributable to any taxes paid by the Shareholders to or for Purchaser or
the Companies.
30

--------------------------------------------------------------------------------

7.3               Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration, value added, and other such similar Taxes and fees (including any
penalties and interest) incurred in connection with this Agreement or the
transactions contemplated by this Agreement, will be borne and paid by the
Shareholders when due, and the Shareholders will, at their own expense, file all
necessary Tax Returns and other documentation with respect to all such Taxes and
fees.
 
7.4                Certain Definitions.  For purposes of this Article VII the
following terms shall have the following meanings:  "Post‑Closing Tax Period"
means any taxable period beginning after the Closing Date.  "Pre‑Closing Tax
Period" means any taxable period ending on or before the Closing Date, including
without limitation the pre‑Closing portion of any Straddle Period.
 

7.5               Liability for Taxes.  The Shareholders will be solely
responsible, jointly and severally, for the following Taxes (collectively, the
"Pre‑Closing Tax Liabilities"):  (i) all Taxes imposed upon the Shareholders,
(ii) all Taxes imposed upon any Company with respect to Pre‑Closing Tax Periods,
except to the extent accrued on the Closing Balance Sheet or has otherwise
resulted in a negative adjustment to the Transaction Consideration; and (iii)
with respect to Straddle Periods (if any), all Taxes imposed upon any Company
which are allocable, pursuant to Section 7.1.2, to the Pre‑Closing portion of
such Straddle Period.
 
VIII  CONDITIONS TO CLOSING
 

8.1                Conditions to Obligations of the Purchaser at the Closing. 
The obligations of the Purchaser to consummate the Closing are subject to the
satisfaction of the following conditions.  Any condition specified in this
Section 8.1 may be waived if consented to by the Purchaser; provided, however,
that no such waiver shall be effective against the Purchaser unless it is set
forth in writing signed by the Purchaser.
 
8.1.1            Representations, Warranties and Covenants of the Companies and
the Shareholders.  (a) Each of the representations and warranties of the
Companies and the Shareholders made in this Agreement shall be true and correct
in all material respects (or, if any specific representation or warranty of the
Companies or the Shareholders is expressly qualified by concepts of
“materiality” or “Material Adverse Effect,” then such representations and
warranties shall be true and correct in all respects) as of the date of this
Agreement and as of the Closing (as if made anew at and as of the Closing); (b)
the Shareholders shall, and shall have caused the Companies to, have performed
and complied in all material respects (except for those covenants set forth in
Section 2.1.1 which shall have been performed in all respects) with all terms,
agreements and covenants contained in this Agreement required to be performed or
complied with by the Shareholders or the Companies on or before the Closing
Date; and (c) the Shareholders shall have delivered to the Purchaser a
certificate dated the Closing Date, confirming the satisfaction of the
conditions contained in Sections 8.1.1 (Representations, Warranties and
Covenants of the Companies and the Shareholders), 8.1.3 (No Injunction,
Etc.), 8.1.4 (No Proceedings), 8.1.5 (Required Filings), 8.1.7 (Third Party
Consents; Governmental Approvals), 8.1.8 (No Material Adverse Change), 8.1.12
(Release of Liens) and such other evidence of compliance with their obligations
as the Purchaser may reasonably request.
 
8.1.2            Officer’s Certificate.  The Companies shall have delivered to
the Purchaser a certificate from an officer of each Company, dated as of the
Closing Date, certifying that (i) the Organizational Documents of such Company
attached to the certificate are true and complete; (ii) such Organizational
Documents have been in full force and effect in the form attached from and after
the date of the adoption of the resolutions referred to in clause (iii) below
and no amendment to such Organizational Documents has occurred since the date of
the last amendment annexed thereto, if any; and (iii) the resolutions adopted by
the shareholders and the board of directors of each Company (or a committee
thereof duly authorized) authorizing the execution, delivery and performance of
this Agreement, the Ancillary Agreements, and the consummation of all other
transactions contemplated by this Agreement, as determined by the Purchaser in
its reasonable discretion, attached to the certificate, were duly adopted at a
duly convened meeting thereof, at which a quorum was present and acting
throughout or by unanimous written consent, remain in full force and effect, and
have not been amended, rescinded or modified, except to the extent attached
thereto.
31

--------------------------------------------------------------------------------

8.1.3            No Injunction, Etc.  No provision of any applicable Law and any
Order or proceeding shall be in effect that shall prohibit or restrict the
consummation of the Closing, or that shall impact adversely the operation of the
Business.
 
8.1.4            No Proceedings.  No proceeding challenging this Agreement, the
Ancillary Agreements or the transactions contemplated by this Agreement or the
Ancillary Agreements or seeking to prohibit, alter, prevent, or materially delay
the Closing or seeking Damages incident to this Agreement, the Ancillary
Agreements or the transactions contemplated by this Agreement or the Ancillary
Agreements, shall have been instituted by any Person before any Governmental
Authority and be pending.
 
8.1.5            Required Filings.  All actions by or in respect of, or filings
by, the Companies or the Shareholders with any Person required to permit the
consummation of the Closing shall have been taken or made.
 
8.1.6            Ancillary Agreements.  Each of the Ancillary Agreements shall
have been executed and delivered by the Companies, the Shareholders and any
other parties that are, as contemplated by this Agreement, to become a party
thereto.
 
8.1.7            Third Party Consents; Governmental Approvals.  All consents,
approvals, or waivers, if any, disclosed on any Schedule attached to this
Agreement or otherwise required to be obtained by Shareholders or the Company in
connection with the consummation of the transactions contemplated by this
Agreement shall have been received.  All of the consents, approvals,
authorizations, exemptions, and waivers from of filings with Governmental
Authorities that shall be required in order to enable the Purchaser to
consummate the transactions contemplated by this Agreement shall have been
obtained.
 
8.1.8            No Material Adverse Change.  No change, event, occurrence, or
circumstance shall have occurred or arisen since the date of this Agreement
that, individually or when considered together with all other matters, has had
or would reasonably be expected to have a Material Adverse Effect.
 
8.1.9            Good Standing Certificates.  The Shareholders shall have caused
the Companies to have delivered to the Purchaser (a) a certificate of good
standing for FTW Holdings from the Secretary of State of the State of Delaware,
and (b) a certificate of good standing for FWP from the Secretary of State of
the State of Indiana, in each case as of a date within ten (10) Business Days of
the Closing Date.
 
8.1.10        Closing Certificate.  The Shareholder Representative shall have
delivered to the Purchaser the Closing Certificate reasonably acceptable to the
Purchaser.
32

--------------------------------------------------------------------------------

8.1.11        Acquisition Debt Financing.  Purchaser shall have obtained
financing on terms and conditions acceptable to Purchaser.
 
8.1.12        Release of Liens.  Except for Permitted Liens and as disclosed on
Schedule 6.1, all Liens on or against any assets or Securities of the Companies
shall have been released, and the Shareholder Representative shall have provided
the Purchaser with documentation reasonably satisfactory to the Purchaser
evidencing such release.
 
8.1.13        Stock Certificates and Transfer Powers.  The Shareholders shall
have delivered to the Purchaser the certificates, or affidavits of loss in lieu
thereof, representing all of the Shares (duly endorsed in blank or accompanied
by duly executed transfer documents).
 
8.1.14         Restrictive Covenants and Release Agreements.  Each Close
Shareholder  shall have entered into restrictive covenants and release
agreements with the Company in substantially the form attached hereto as Exhibit
B (the “Restrictive Covenants Agreement”).
 

8.1.15         FIRPTA Compliance.  The Purchaser shall have received from each
Shareholder a properly executed certificate of non‑foreign status in a form
reasonably acceptable to Purchaser in accordance with Treasury Regulation
Section 1.1445‑2(b).
 
8.1.16        Termination of Interested Transaction Agreements.  The Companies
shall have terminated each of the Interested Transaction Agreements and any and
all similar agreements, arrangements or understandings relating to same.
 
8.1.17        Other Deliveries.  The Companies and the Shareholders shall have
delivered such other usual and customary documents, instruments, and
certificates as the Purchaser may reasonably request.
 
8.1.18        Joinder.  Each Shareholder who has not executed this Agreement as
of the date hereof shall have executed the Joinder substantially in the form of
Exhibit D attached hereto (“Joinder”).
 
8.1.19       Board of Director Resignations.  The Companies shall have delivered
evidence of the resignation of each Company's board of directors effective as of
the Closing.
 
8.1.20        401(k) Plan.  Effective no later than the day immediately
preceding the Closing Date, the Companies shall have terminated their 401(k)
Plan by proper board action pursuant to board resolutions and other
documentation approved by Purchaser.
 

8.2                Conditions to Obligations of the Shareholders at the
Closing.  The obligations of the Shareholders to consummate the Closing are
subject to the satisfaction of the following conditions.  Any condition
specified in this Section 8.2 may be waived if consented to by the Shareholders'
Representative; provided, however, that no such waiver shall be effective
against the Shareholders unless such waiver is set forth in writing signed by
the Shareholders' Representative.
 
8.2.1            Representations, Warranties, and Covenants of the Purchaser. 
(a) Each of the representations and warranties of the Purchaser made in this
Agreement shall be true and correct in all material respects (or, if any
specific representation or warranty of the Purchaser is expressly qualified by
concepts of “materiality” or “Material Adverse Effect,” then such
representations and warranties shall be true and correct in all respects) as of
the date of this Agreement and as of the Closing (as if made anew at and as of
the Closing); and (b) the Purchaser shall have performed and complied with all
terms, agreements and covenants contained in this Agreement required to be
performed or complied with by the Purchaser on or before the Closing Date in all
material respects (except for those covenants set forth in Section 2.1.1 which
shall have been performed in all respects).
33

--------------------------------------------------------------------------------

8.2.2            No Injunction, Etc.  No provision of any applicable Law and no
Order shall be in effect with respect to the Purchaser that shall prohibit the
consummation of the Closing.
 
8.2.3            Ancillary Agreements.  Each of the Ancillary Agreements to
which the Purchaser is a party shall have been executed and delivered by the
Purchaser or its designee.
 
8.2.4            No Material Adverse Change.  No change, event, occurrence, or
circumstance shall have occurred or arisen since the date of this Agreement
that, individually or when considered together with all other matters, has had
or would reasonably be expected to have a Material Adverse Effect with respect
to the Company.
 
8.2.5            Joinders.  Any Shareholder who has not executed this Agreement
shall have executed a Joinder.
 

IX  SURVIVAL; INDEMNIFICATION
 
9.1               Survival.  The representations and warranties of the Parties
contained in this Agreement or in any certificates or other writing delivered
pursuant to this Agreement or in connection herewith (but not covenants, which
will survive the Closing indefinitely in accordance with their terms) will
survive the Closing for 18 months thereafter; provided, however, that (a) the
representations and warranties contained in Section 3.1 (Existence and
Qualification), Section 3.2 (Authorization; Enforceability), Section 3.3
(Non‑Contravention; Consents, Restrictive Documents), Section 3.4
(Capitalization), Section 3.7 (Interested Transactions), Section 3.20 (Interests
in Counterparties), Section 3.28 (Absence of Certain Business Practices), and
Section 3.30 (Finders’ Fees), Sections 4.1, 4.2, 4.3 and 4.5 (Shareholder
Representations), and Article V (Purchaser Representations) shall survive the
Closing indefinitely, and (b) the representations and warranties contained in
Section 3.8 (Tax Matters) (collectively, the representations and warranties
listed in the foregoing (a) and (b), the “Fundamental Reps”) shall survive the
Closing until sixty (60) days past the expiration of the statute of limitations
applicable to matters covered thereby (after giving effect to any waiver or
extension thereof granted by the applicable Party or the pendency of any
litigation or dispute resolution process), (c) the representations and
warranties contained in Section 3.19 (Plans and Material Documents) shall
survive the Closing for 4 years thereafter, (d) subject to the limitations
contained in Section 9.2.3(a), the representations and warranties contained in
Section 3.18 (Environmental Matters) shall survive the Closing for 4 years
thereafter, and (e) the representations and warranties and certifications
contained in the certificates delivered pursuant to Sections 8.1.1 and 8.1.2
shall survive for the same duration that the representations and warranties to
which they are applicable survive.  Notwithstanding the preceding sentence, any
representation or warranty in respect of which indemnity may be sought under
this Agreement shall survive the time at which it would otherwise terminate
pursuant to the preceding sentence if written notice of the inaccuracy or breach
thereof giving rise to such right of indemnity has been given to the Party
against whom such indemnification may be sought prior to such time.  Subject to
any applicable statutes of limitations, all covenants and agreements of the
Parties contained in this Agreement will survive the Closing indefinitely in
accordance with their terms.
 

9.2                Indemnification by Shareholders.
 
9.2.1            Subject to the terms and conditions of this Article IX, the
Shareholders shall jointly and not severally, indemnify, defend, and hold
harmless the Purchaser and its directors, officers, and employees, and, after
the Closing, the Companies (collectively, all of the foregoing the “Purchaser
Indemnified Parties”) against any and all Damages actually incurred or suffered
by the Purchaser Indemnified Parties to the extent resulting from:
34

--------------------------------------------------------------------------------

(a)            any failure (or any claim by any third party which, if true,
would constitute a failure) of any representation or warranty made by the
Company or any Shareholder in this Agreement or any certificate delivered
pursuant to this Agreement to be true and correct as of the date hereof and as
of the Closing; provided, that no Shareholder shall be required to indemnify,
defend or hold harmless any Purchaser Indemnified Party with respect to a breach
of any representation or warranty made by another Shareholder pursuant to
Article IV;
 
(b)            any breach (or any claim by any third party which, if true, would
constitute a breach) of any covenant or agreement made or to be performed by any
Shareholder pursuant to this Agreement; provided, that no Shareholder shall be
required to indemnify, defend or hold harmless any Purchaser Indemnified Party
with respect to a breach of any covenant or agreement made or to be performed by
another Shareholder pursuant to this Agreement; or
 
(c)            any Pre‑Closing Tax Liabilities.
 
9.2.2           Time Limitations.  The Purchaser Indemnified Parties shall have
no right to recover any amounts pursuant to Section 9.2.1(a) unless on or before
the relevant survival date specified in Section 9.1 (the “Survival Date”),
Purchaser notifies the Shareholders’ Representative of a claim specifying the
factual basis of that claim in reasonable detail to the extent then known by the
Purchaser.  Any indemnification claim by a Purchaser Indemnified Party pursuant
to Section 9.2.1(b) shall be required to be made by delivering notice to
Shareholders’ Representative no later than the expiration of the applicable
statute of limitations.
 
9.2.3            Limitations on Indemnification of the Purchaser Indemnified
Parties.
 
(a)            The parties acknowledge and agree that the Transaction
Consideration was reduced by $500,000 (“Environmental Price Reduction”) to
compensate the Purchaser for certain known Environmental Conditions that have
been identified in the Environmental Reports obtained by Buyer and listed on
Schedule 9.2.3 (“Known Environmental Conditions”).  Notwithstanding anything to
the contrary stated herein, Shareholders shall not be liable for any Known
Environmental Condition and shall only be liable for Damages for a breach of any
representation or warranty of the Shareholders set forth in Section 3.18
(Environmental Matters) or for any other Environmental Condition to the extent
that the Environmental Condition upon which the claim for Damages has been made:
(i) has not been disclosed in the Environmental Reports or does not relate to
pollutants or issues identified in the Environmental Reports, (ii) was created
prior to the Closing, (iii) requires remediation from State or Federal
regulatory authorities, and (iv) consists of pollutants that are not naturally
occurring in and around the Company Real Property or are naturally occurring in
and around the Company Real Property but exceed common background levels beyond
what is typical in that location (“Permissible Environmental Claims”).  If the
Company or Purchaser makes a Permissible Environmental Claim, the Company shall
also provide the Shareholders’ Representative with its documented out-of-pocket
expenses to remediate the Known Environmental Conditions up to the amount of the
Environmental Price Reduction.  If the Company has not used the full amount of
the Environmental Price Reduction for Known Environmental Conditions, any
Permissible Environmental Claim that is determined to be final and binding on
the Shareholders shall be reduced by the amount that has not been spent on Known
Environmental Conditions, provided that Buyer may at a later date not to exceed
six years from Closing (and notwithstanding the expiration of any representation
or warranty after the date Purchaser notifies the Shareholders’ Representative
of such Permissible Environmental Claim) provide additional documentation that
additional amounts have been spent on Known Environmental Conditions, at which
point such final and binding Permissible Environmental Claim shall be payable by
the Shareholders up to the amount previously not spent on Known Environmental
Conditions.  The term “Environmental Reports” shall mean each environmental
report listed on Schedule 3.18.2 and each environmental report obtained by
Purchaser prior to Closing with respect to the Company Real Property and listed
on Schedule 9.2.3.
35

--------------------------------------------------------------------------------

(b)            The Purchaser Indemnified Parties shall have no right to recover
any amounts pursuant to Section 9.2.1(a) or Section 9.2.3(a) until the total
amount of such Damages incurred by the Purchaser Indemnified Parties under
Section 9.2.1(a), in the aggregate, exceeds $100,000 (the “Basket”), in which
case the Purchaser Indemnified Parties will be entitled to recover all Damages
in excess of the Basket; provided, however, the Basket shall not apply to a
breach of the Fundamental Reps or the representations and warranties contained
in Section 3.24 (Indebtedness) or Section 3.15 (Accounts Receivable; Accounts
Payable), or in the case of fraud or intentional misrepresentation.
 
(c)            The aggregate liability of the Shareholders for Damages under
Section 9.2.1(a) or Section 9.2.3(a) shall not exceed $1,500,000 (the “Cap”);
provided, however, the Cap shall not apply to a breach of the Fundamental Reps
or the representations and warranties contained in Section 3.24 (Indebtedness),
or in the case of fraud or intentional misrepresentation.
 
(d)            Waiver of Subrogation and Rights.  The Shareholders (a) expressly
waive any rights of indemnification of the Shareholders against the Company for
acts, circumstances, and events that give rise to indemnification obligations of
the Shareholders arising under this Section 9.2, but, for avoidance of doubt,
this waiver does not release claims for indemnity relating to third party claims
that may be asserted against the Shareholders in connection with the good faith,
lawful performance of their duties as officers or employees of the Company, so
long as there is no failure or breach as contemplated in Section 9.2.1(a) or
(b), and (b) agree and acknowledge that they will have no right of contribution
from, or right of subrogation against, the Company in the event they are
required to take, or refrain from taking, any action, whether by the payment of
money or otherwise, as a result of this Section 9.2, except as set forth in
clause (a) above.
 
(e)            Notwithstanding that the indemnification obligations of the
Shareholders shall be joint and several, the indemnification obligation of each
Shareholder, other than the Majority Shareholders, shall be limited by the
amount of the Transaction Consideration that such Shareholder actually receives
as a result of the transactions contemplated hereby.
 
(f)            No claim for indemnification may be made by Purchaser for a
breach of a representation or warranty to the extent that (i) there are reserves
set aside on the Final Adjustment Statement, or (ii) there is a reduction to the
Transaction Consideration under Section 2.5, in each case for the specific
liability for which indemnification is sought with respect to such
representation or warranty.
 
(g)            Any indemnity payable pursuant to Section 9.1(a) shall be paid
first from the Escrow Fund pursuant to the Escrow Agreement until the Escrow
Fund has been depleted.
 
(h)            To the extent that Purchaser makes an indemnification claim with
respect to an account receivable of the Companies attributable to periods prior
to the Closing Date, then upon Purchaser’s recovery from the Shareholders of the
amount of the indemnification claim, that account receivable shall be assigned
by Purchaser to the Shareholder’s Representative by instrument reasonably
acceptable to the Shareholder’s Representative.
36

--------------------------------------------------------------------------------

9.3                Indemnification by Purchaser.
 
9.3.1            Subject to the terms and conditions of this Article IX, the
Purchaser will indemnify, defend, and hold harmless the Shareholders, their
Affiliates and their respective officers, directors, managers, stockholders,
members, partners, representatives and agents (collectively, the “Shareholder
Indemnified Parties”) against any and all Damages actually incurred or suffered
by the Shareholder Indemnified Parties to the extent resulting from:  (a) any
failure (or any claim by any third party which, if true, would constitute a
failure) of any representation or warranty made by the Purchaser in this
Agreement or any certificate delivered pursuant to this Agreement to be true and
correct as of the date hereof and as of the Closing; (b) any breach (or any
claim by any third party which, if true, would constitute a breach) of any
covenant or agreement made or to be performed by the Purchaser pursuant to this
Agreement, and (c) any claims arising from the operation of the Companies after
the Closing (“Assumed Liabilities”) other than to the extent arising out of or
in connection with any matter with respect to which any Purchaser Indemnified
Party is entitled to indemnification pursuant to Section 9.2.1.
 
9.3.2            The Shareholder Indemnified Parties shall have no right to
recover any amounts pursuant to Section 9.3.1(a) and (b) unless on or before the
Survival Date, the Shareholders’ Representative notifies the Purchaser of a
claim specifying the factual basis of that claim in reasonable detail to the
extent then known by the Shareholders’ Representative.
 
9.3.3            The Shareholder Indemnified Parties shall have no right to
recover any amounts pursuant to Section 9.3.1(a) until the total amount of such
Damages incurred by the Shareholder Indemnified Parties under Section 9.3.1(a),
in the aggregate, exceeds the Basket, in which case the Shareholder Indemnified
Parties will be entitled to recover Damages (inclusive of the Basket); provided,
however, the Basket shall not apply in the case of Assumed Liabilities or fraud
or intentional misrepresentation.
 

9.4                Indemnification Procedures.
 
9.4.1            Except as provided in Article VII with respect to certain Tax
matters, if any Person who or which is entitled to seek indemnification under
Section 9.2 or 9.3 (an “Indemnified Party”) receives notice of the assertion or
commencement of any Third Party Claim against such Indemnified Party with
respect to which the Person against whom or which such indemnification is being
sought (an “Indemnifying Party”) is obligated to provide indemnification under
this Agreement, the Indemnified Party will give such Indemnifying Party
reasonably prompt written notice thereof; provided, however, that if the
Indemnified Party receives a complaint, petition, or any other pleading in
connection with a Third Party Claim which requires the filing of an answer or
other responsive pleading, the Indemnified Party shall furnish the Indemnifying
Party with a copy of such pleading at least ten (10) days prior to the date a
responsive pleading thereto is required to be filed (or promptly upon receipt by
the Indemnified Party, if the Indemnified Party receives such complaint,
petition or other pleading within such ten day period).  Such notice by the
Indemnified Party will describe the Third Party Claim in reasonable detail, will
include copies of all available material written evidence thereof, and will
indicate the estimated amount, if reasonably practicable, of the Damages that
have been or may be sustained by the Indemnified Party.  The Indemnifying Party
will have the right to participate in the defense of such Third Party Claim at
the Indemnifying Party’s expense, or at its option (subject to the limitations
set forth in this Section 9.4.1) to assume the defense of thereof by appointing
a recognized and reputable counsel reasonably acceptable to the Indemnified
Party to be the lead counsel in connection with such defense; provided that:
37

--------------------------------------------------------------------------------

(a)            The Indemnifying Party must give the Indemnified Party written
notice of its election to assume control of the defense of the Third Party Claim
within thirty (30) days of the Indemnifying Party’s receipt of notice of the
Third Party Claim.  However, if the Indemnifying Party disputes any liability in
connection with such matter, the Indemnifying Party may give the Indemnified
Party written notice of its disclaimer of liability within thirty (30) days of
the Indemnifying Party’s receipt of notice of the Third Party Claim.
 
(b)            The Indemnified Party shall be entitled to participate in the
defense of the Third Party Claim and to employ a recognized and reputable
counsel of its choice for such purpose; provided that the fees and expenses of
such separate counsel shall be borne by the Indemnified Party, except that the
Indemnifying Party shall pay (i) any reasonable fees and expenses of such
separate counsel that are incurred prior to the date the Indemnifying Party
effectively assumes control of such defense and (ii) the fees and expenses of
such separate counsel if the Indemnified Party has been advised by counsel that
a reasonable likelihood exists of a conflict of interest between the
Indemnifying Party and the Indemnified Party.
 
(c)            The Indemnifying Party shall not be entitled to assume control of
the defense of the Third Party Claim (unless otherwise agreed to in writing by
the Indemnified Party) and shall pay, except where the Indemnifying Party
disclaims liability, the reasonable fees and expenses of counsel retained by the
Indemnified Party if (i) the Indemnifying Party does not unconditionally
acknowledge in writing its obligation to indemnify and hold the Indemnified
Party harmless with respect to the Third Party Claim, subject to any
indemnification limits set forth herein, (ii)  the Third Party Claim relates to
or arises in connection with any criminal or quasi‑criminal proceeding, action,
indictment, allegation or investigation, (iii) the Third Party Claim seeks
injunctive or other equitable relief applicable to the Indemnified Party, or
(iv) the Indemnifying Party fails to take reasonable steps necessary to defend
diligently the Third Party Claim within ten (10) days after receiving written
notice from the Indemnified Party that the Indemnified Party reasonably believes
(upon having received written advice with supporting documentation from a
recognized and reputable counsel) that the Indemnifying Party has failed to take
such steps.
 
(d)            If the Indemnifying Party has assumed the control and defense of
a Third Party Claim, without the prior written consent of the Indemnified Party,
the Indemnifying Party will not enter into any settlement of any Third Party
Claim that would lead to loss, liability, or create any financial or other
obligation on the part of the Indemnified Party for which the Indemnified Party
is not entitled to indemnification hereunder, or which provides for injunctive
or other non‑monetary relief applicable to the Indemnified Party, or does not
include an unconditional release of all Indemnified Parties.  If the Indemnified
Party has assumed the control and defense of a Third Party Claim and the
Indemnifying Party disputes its liability with respect thereto, without the
prior written consent of the Indemnifying Party, the Indemnified Party will not
enter into any settlement of any Third Party Claim that would lead to loss,
liability, or create any financial or other obligation on the part of the
Indemnifying Party for which the Indemnifying Party is not entitled to
indemnification hereunder, or which provides for injunctive or other
non‑monetary relief applicable to the Indemnifying Party, or does not include an
unconditional release of all Indemnified Parties.
 
9.4.2            Any claim by an Indemnified Party on account of Damages that
does not result from a Third Party Claim (a “Direct Claim”) will be asserted by
giving the Indemnifying Party reasonably prompt written notice thereof, but in
any event not later than thirty (30) Business Days after the Indemnified Party
becomes aware of such Direct Claim.  Such notice by the Indemnified Party will
describe the Direct Claim in reasonable detail, will include copies of all
available material written evidence thereof, and will indicate the estimated
amount, if reasonably practicable, of Damages that has been or may be sustained
by the Indemnified Party.  The Indemnifying Party will have a period of twenty
(20)  Business Days within which to respond in writing to such Direct Claim.  If
the Indemnifying Party does not so respond within such twenty (20) Business Day
period, the Indemnifying Party will be deemed to have rejected such claim, in
which event the Indemnified Party will be free to pursue such remedies as may be
available to the Indemnified Party at the Indemnifying Party’s expense pursuant
to the terms and subject to the provisions of this Agreement.
38

--------------------------------------------------------------------------------

9.4.3            A failure to give timely notice or to include any specified
information in any notice as provided in Section 9.4.1 or 9.4.2 will not affect
the rights or obligations of any Party, except and only to the extent that, as a
result of such failure, any Party that was entitled to receive such notice was
deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise prejudiced as a result of such failure.
 
9.4.4            No Party shall be obligated to provide indemnification
hereunder if it timely objects to such obligation unless and until a court of
competent jurisdiction has determined that the Party from which indemnification
is sought is liable or responsible for such Damages in a final, non‑appealable
judgment, unless otherwise settled by written agreement of the Parties.  If the
party seeking indemnification prevails in such matter, it shall be entitled to
collect from the other Party the reasonable attorneys’ fees and expenses it
incurred in connection with this Section 9.4.4.
 

9.5                Miscellaneous Indemnification Provisions.
 
9.5.1            Right to Assert Claims.  Except as set forth in Sections
9.21(a) and (b), the Purchaser may choose to assert a claim under Section 9.2
against any or all Shareholders.  Any Shareholder against whom a claim is
brought under this Article IX shall have a right of contribution against any and
all other Shareholders who may also be liable hereunder for such claim;
provided, however, that any such recovery shall not apply for purposes of
determining the limitations set forth in Section 9.2.3.
 
9.5.2            Purchaser Knowledge  The right to indemnification or other
remedy based upon the representations, warranties, covenants and agreements
shall not be affected by any investigation (including any environmental
investigation or assessment) conducted or any knowledge acquired or capable of
being acquired at any time prior to Closing, with respect to the accuracy or
inaccuracy of or compliance with any such representations, warranties, covenants
and agreements, except that no indemnification obligation will exist with
respect to a breach of a representation or warranty made by Shareholders if (i)
the Shareholders can demonstrate that David J.  Feldman, Brian Nichols, James
W.  Shaffer or Curt Kroll, on behalf of Purchaser, had actual knowledge (without
any implication of due inquiry or constructive knowledge) and understanding that
such breach constituted a claim for Damages prior to Closing, (ii) Purchaser
failed to disclose the same to Shareholders Representative prior to Closing, and
(iii) neither Shareholders nor the Company had actual knowledge of such breach
prior to Closing.
 
9.5.3           Transaction Consideration Adjustment.  The Parties agree that
any indemnification payment made pursuant to this Agreement shall be treated as
an adjustment to the Transaction Consideration for Tax purposes, unless
otherwise required by Law.
 
9.5.4           No Consequential Damages.  Notwithstanding anything to the
contrary elsewhere in this Agreement, no party shall, in any event, be liable to
any other Person for any consequential, incidental, indirect, special or
punitive Damages of such other Person, including loss of future revenue, income
or profits, or loss of business reputation or opportunity relating to the breach
or alleged breach hereof, unless such Damages are payable to a third party with
respect to a Third Party Claim, for which a Party is seeking indemnification
hereunder or relate to diminution in value.
39

--------------------------------------------------------------------------------

9.5.5            For purposes of calculating the amount of any Damages, but not
for purposes of determining whether a breach of a representation or warranty has
occurred, any and all references qualified by concepts of “materiality” or
“material adverse effect” shall be disregarded.
 
9.5.6            Notwithstanding anything to the contrary in this Agreement, the
indemnification provided in this Article IX shall be the sole and exclusive
remedy of any Indemnified Party against any Indemnifying Party at law or equity
(whether under contract, tort or any other theory of recovery) with respect to
Damages arising under this Agreement, except with respect to claims (i) based on
fraud or intentional misrepresentation, and (ii) for injunctive or other
equitable relief to enforce the provisions of this Agreement or any Ancillary
Agreement.

 
X  MISCELLANEOUS.
 
10.1            Termination.
 
10.1.1        This Agreement may be terminated at any time prior to the Closing:
 
(a)            by the written consent of the Purchaser and the Shareholder's
Representative;
 
(b)            by the Purchaser, if there has been a breach by any Company or
any Shareholder of any covenant, representation, or warranty contained in this
Agreement that would prevent or has prevented the satisfaction of any condition
to the obligations of the Purchaser, as applicable, at the Closing, and such
breach has not been waived by the Purchaser, as applicable, or, in the case of a
covenant breach, cannot be or has not been cured by the Companies or the
Shareholder within the earlier of (i) ten (10) Business Days after written
notice thereof from the Purchaser or (ii) the Closing Date;
 
(c)            by the Shareholder's Representative, if there has been a breach
by the Purchaser of any covenant, representation, or warranty contained in this
Agreement that would prevent or has prevented the satisfaction of any condition
to the obligation of the Shareholders at the Closing, and such breach has not
been waived by the Shareholder's Representative or, in the case of a covenant
breach, cannot be or has not been cured by the Purchaser, as applicable, within
the earlier of (i) ten (10) Business Days after written notice thereof by the
Shareholder's Representative or (ii) the Closing Date; or
 
(d)            the Purchaser or the Shareholder's Representative if the
transactions contemplated hereby have not been consummated by February 25, 2014;
provided, however, that (i) the Purchaser or the Shareholder's Representative,
as applicable, will not be entitled to terminate this Agreement pursuant to this
Section 10.1.1(d) if the Purchaser’s breach of this Agreement, on the one hand,
or the Companies’ or any Shareholder’s breach of this Agreement, on the other
hand, has prevented the consummation of the transactions contemplated by this
Agreement.
 
10.1.2         If this Agreement is terminated pursuant to Section 10.1.1, all
further obligations of the Parties under this Agreement (other than pursuant to
Section 10.4, which will continue in full force and effect) will terminate
without further liability or obligation of either Party to the other parties
hereunder; provided, however, that (a) the Purchaser will not be released from
liability hereunder if this Agreement is terminated and the transaction
abandoned by reason of (i) failure of the Purchaser to have performed its
material obligations under this Agreement or (ii) any material misrepresentation
made by the Purchaser of any matter set forth in this Agreement and (b) the
Companies and the Shareholders will not be released from liability hereunder if
this Agreement is terminated and the transactions abandoned by reasons of (i)
failure of any of the Companies or any Shareholder to have performed it’s or his
material obligations under this Agreement or (ii) any material misrepresentation
made by the Companies or any Shareholder of any matter set forth in this
Agreement; provided, however, (i) for purposes of clarification the mere failure
of a condition to closing in Article VIII to become satisfied shall not alone
constitute a failure of a Party to have performed its material obligations under
this Agreement, and (ii) notwithstanding anything to the contrary contained
herein, the liability of the Shareholders, on the one hand, and the Purchaser,
on the other hand, upon termination of this Agreement for any reason shall be
limited to $50,000.
40

--------------------------------------------------------------------------------

10.2             Notices.  Any notice, request, instruction or other document
required or permitted to be given under this Agreement by any Party to another
Party will be in writing and will be given to such Party (a) at its address set
forth in Annex III attached to this Agreement or to such other address as the
Party to whom notice is to be given may provide in a written notice to the Party
giving such notice or (b) if such Party is a Shareholder, at the address of the
Shareholders’ Representative set forth in Annex III or to such other address(es)
as may hereafter be specified in a written notice to the Purchaser.  Each such
notice, request, or other communication will be effective (x) if given by
certified mail, return receipt requested, with postage prepaid addressed as
aforesaid, upon receipt (and refusal of receipt shall constitute receipt), (y)
one Business Day after being furnished to a nationally recognized overnight
courier for next Business Day delivery if a domestic delivery or two Business
Days after being furnished to an internationally recognized overnight courier
for next Business Day delivery, or (z) on the date sent if sent by electronic
mail or facsimile transmission, receipt confirmed in each case, with a copy
contemporaneously being sent pursuant to clauses (x) or (y) above.
 

10.3            Amendments; Waivers.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by the Purchaser and the Shareholders’
Representative (or by any successor to such Party), or in the case of a waiver,
by the Party against whom the waiver is to be effective.  No failure or delay by
any Party in exercising any right, power, or privilege under this Agreement will
operate as a waiver thereof nor will any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege.  The rights and remedies provided will be cumulative
and not exclusive of any rights or remedies provided for in this Agreement by
Law.
 

10.4             Expenses.  The Purchaser will pay or cause to be paid the fees
and expenses incurred by the Purchaser (and its Affiliates) in connection with
the transactions contemplated by this Agreement or relating to the negotiation,
preparation or execution of this Agreement or any documents or agreements
contemplated hereby or the performance or consummation of the transactions
contemplated by this Agreement.  The Shareholders will pay or cause to be paid
the Selling Expenses.  Notwithstanding this Section 10.4, the Company may pay
the Selling Expenses of the Shareholders to the extent it has cash available to
pay such expenses on or prior to the Closing.
 

10.5             Successors and Assigns.  The provisions of this Agreement will
be binding upon and inure to the benefit of the Parties and their respective
successors and assigns; provided, however, that no Party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of each other Party to this Agreement; and, provided, further, that
(a) the Purchaser may assign any of its rights under this Agreement to any
Affiliate; and (b) the Purchaser and its Affiliates may assign their rights
under this Agreement to any of its financing sources as collateral security.
 

10.6             Shareholders’ Representative.
 
10.6.1        Except as otherwise provided in this Agreement, any right or
action that may be taken at the election of the Shareholders will be taken by a
representative of the Shareholders (the “Shareholders’ Representative”) on
behalf thereof.  The initial Shareholders’ Representative will be Felix
Gaehwiler.  Upon his resignation, the holders of a majority of the voting power
of the Company Securities at the time of Closing may designate a successor
Shareholders’ Representative.  Any change in the Shareholders’ Representative
will become effective upon notice in accordance with Section 10.2.  The
Shareholders will indemnify and hold the Purchaser Indemnified Parties and their
representatives harmless from any claim of any Shareholder arising out of any
act or omission by the Shareholders’ Representative in connection with the
transactions contemplated by this Agreement.
41

--------------------------------------------------------------------------------

10.6.2            Except as otherwise provided in this Agreement, any right or
action that may be taken at the election of the Shareholders will be taken by
the Shareholders’ Representative on behalf thereof.  Each of the Shareholders
hereby irrevocably appoints the Shareholders’ Representative, the agent and
attorney‑in‑fact of each of the Shareholders for the purposes of acting in the
name and stead of such Shareholder in:  (a) receiving, holding, directing the
distribution and distributing the Transaction Consideration and paying any
associated costs and expenses of the transactions hereunder required to be paid
by such Shareholder; (b) giving and receiving all notices permitted or required
by this Agreement and acting on Shareholders’ behalf hereunder for all purposes
specified herein; (c) delivering the certificates or instruments of transfer for
the Shares endorsed or executed by Shareholders to the Purchaser at Closing and
any and all assignments relating thereto; (d) agreeing with the Purchaser as to
any final changes to this Agreement from the version that the Shareholders
received and any amendments to this Agreement which the Shareholders’
Representative may deem necessary or advisable, including the extension of time
in which to consummate the transactions contemplated by this Agreement, and the
waiver of any closing conditions; (e) employing legal counsel; (f) paying any
legal and any other fees and expenses incurred by the Shareholders’
Representative in consummating the transactions contemplated by this Agreement;
(g) defending or settling claims arising under this Agreement or the Escrow
Agreement; and (h) making, executing, acknowledging, and delivering all such
contracts, orders, receipts, notices, requests, instructions, certificates,
letters, and other writings, and in general doing all things and taking all
actions which the Shareholders’ Representative, in its sole discretion, may
consider necessary or proper in connection with or to carry out the terms of
this Agreement, as fully as if such Shareholders were personally present and
acting.  This power of attorney and all authority conferred hereby is granted
and conferred subject to the interests of the other Parties to this Agreement,
and in consideration of those interests and for the purpose of completing the
transactions contemplated hereby, this power of attorney and all authority
conferred hereby shall be irrevocable and shall not be terminated by
Shareholders or by operation of Law, whether by the termination of the
Shareholders’ Representative or by the occurrence of any other event.  If any
Shareholder should die or become incompetent or incapacitated, or any other
event should occur before the delivery of certificates or other instruments of
transfer representing the Shares pursuant to this Agreement, such certificates
and instruments shall be delivered by or on behalf of such Shareholder in
accordance with the terms and conditions of this Agreement, and all actions
taken by the Shareholders’ Representative pursuant to this Agreement shall be as
valid as if such death, incompetence, or incapacity or other event had not
occurred, regardless of whether the Purchaser or the Shareholders’
Representative, or any of them, shall have received notice of such death,
incompetence, incapacity, or other event.  The Shareholders’ Representative will
be promptly reimbursed by the Shareholders for all reasonable expenses,
disbursements and advances incurred by the Shareholders’ Representative in such
capacity upon demand.  The Shareholders jointly and severally agree to indemnify
and hold harmless Shareholders’ Representatives for and from any loss,
liability, expense, charge, damages, claims or other obligations it may incur as
a result of its duties hereunder or any of its actions or inactions as such,
except as may result from its willful misconduct or gross negligence.
 
10.7            Third Party Beneficiaries.  Except as provided in Article IX,
this Agreement is for the sole benefit of the Parties and their permitted
assigns and nothing herein expressed or implied will give or be construed to
give to any Person, other than the Parties and such permitted assigns, any legal
or equitable rights under this Agreement.
42

--------------------------------------------------------------------------------

10.8             Release.  Effective as of the Closing, each Shareholder, on
behalf of such Shareholder and such Shareholder’s Affiliates, hereby release and
forever discharge the Company, and its directors, managers, officers, employees,
agents and Affiliates of any of the foregoing, from any and all any rights,
claims, demands, debts, Liabilities, costs, expenses, attorneys’ fees,
obligations, promises, covenants, agreements, contracts, charges, suits,
proceedings, actions, or causes of actions, of any kind, known or unknown,
suspected or unsuspected, at Law or in equity, which any such Shareholder or any
such Shareholder’s Affiliate now has, has ever had or may hereafter have against
any such released party arising contemporaneously with or prior to the Closing
or on account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the Closing; provided, however, that without
limiting the foregoing, nothing contained in this Section 10.8 shall operate to
release any claim by the Shareholder arising out of or relating to this
Agreement or any Ancillary Agreement.
 

10.9             Governing Law; Consent to Jurisdiction.  This Agreement will be
governed by, and construed in accordance with, the Law of the State of Delaware
without regard to the conflict of Laws rules of such state.  Each of the Parties
hereby irrevocably consents and agrees that it shall bring any action, suit or
proceeding with respect to any matter arising under or relating to this
Agreement or any Ancillary Agreement or the subject matter hereof or thereof in
the United States District Court for the District of Delaware (or if
jurisdiction is not available in such court, then in a state court of the State
of Delaware sitting in Wilmington, DE), unless such party, based on the good
faith advice of its counsel, determines that any such court may not exercise or
have jurisdiction over the other Party or such matter or that a judgment
rendered by such court may not be enforceable in the jurisdiction of the
organization of the other Party or a jurisdiction in which such other Party’s
office(s) or assets are located.  Each of the Parties hereby irrevocably accepts
and submits, for itself and in respect of its properties, to the jurisdiction of
the United States District Court for the District of Delaware (or if
jurisdiction is not available in such court, then in a state court of the State
of Delaware sitting in Wilmington, DE), in personam, generally and
unconditionally, with respect to any such action, suit or proceeding.  Each of
the Parties hereby irrevocably consents to the service of process in any such
action, suit or proceeding in any such court by the mailing of a copy thereof by
registered or certified mail, postage prepaid, to such party at the address
specified in Section 10.1 for notices to such Party.  In addition to or in lieu
of any such service, service of process may also be made in any other manner
permitted by applicable Law.  Each of the Parties hereby irrevocably and
unconditionally waives any objection or defense which it may now or hereafter
have to the laying of venue to any such action, suit or proceeding in the United
States District Court for the District of Delaware (or if jurisdiction is not
available in such court, then in a state court of the State of Delaware sitting
in Wilmington, DE) and hereby irrevocably and unconditionally waives and agrees
not to plead or claim that any such action, suit or proceeding brought in such
court has been brought in an inconvenient forum.
 

10.10           WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT OR THE SUBJECT MATTER HEREOF OR THEREOF. 
EACH PARTY ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH
MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF SUCH PARTY.  THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MIGHT BE FILED
IN ANY COURT AND THAT MAY RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT, INCLUDING ALL COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, MODIFICATIONS, SUPPLEMENTS OR
RESTATEMENTS HEREOF.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.
43

--------------------------------------------------------------------------------

10.11          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same agreement, and the execution of a counterpart of the
signature page to this Agreement shall be deemed the execution of a counterpart
of this Agreement.  The delivery of this Agreement may be made by facsimile or
portable document format (pdf), and such signatures shall be treated as original
signatures for all applicable purposes.
 

10.12          Headings.  The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions of this Agreement.
 

10.13          Entire Agreement.  This Agreement and the Ancillary Agreements
(including the Schedules, Exhibits, and Annexes hereto and thereto) constitute
the entire agreement among the Parties with respect to the subject matter of
this Agreement and such Ancillary Agreements, and is a complete and final
integration thereof.  This Agreement and the Ancillary Agreements (including the
Schedules, Exhibits, and Annexes) supersede all prior agreements and
understandings, both oral and written, between the Parties with respect to the
subject matter of this Agreement and such Ancillary Agreements, including the
letter of intent dated September 19, 2013; provided that Section 12 of the LOI
and the other provisions of the LOI as they relate to Section 12 thereof shall
remain in full force and effect on their terms.
 

10.14          Confidentiality.  In consideration of the benefits of this
Agreement to the Shareholders and in order to induce Purchaser to enter into
this Agreement, the Shareholders hereby covenant and agree that from the date of
this Agreement, through the Closing, and for a period of three (3) years after
the Closing, the Shareholders and their Affiliates shall, and shall cause the
Companies to, keep confidential and not disclose to any other Person any
confidential information regarding the Companies.  The obligation of the Parties
and their Affiliates under this Section 10.14 shall not apply to information
which:  (a) is or becomes generally available to the public without breach of
the commitment provided for in this Section 10.14; or (b) is required to be
disclosed by Law, order or regulation of a court or tribunal or government
authority; provided, however, that in any such case, the Party require to
disclose such information shall notify Purchaser as early as reasonably
practicable prior to disclosure to allow Purchaser to take appropriate measures
to preserve the confidentiality of such information.  Notwithstanding the
forgoing, each party and their respective employees, representatives and agents
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated herein and all
materials of any kind (including opinions and other tax analyses) that are
provided to such party or such person relating to such tax treatment and tax
structure.  The authorization to disclose set forth in this section does not
apply to the extent non‑disclosure is necessary to comply with securities Laws,
and does not extend to disclosure of any other information, including:  (i) any
portion of any materials to the extent not related to the tax treatment or tax
structure of the transactions contemplated herein, (ii) the identities of
participants or potential participants in the transactions contemplated herein,
(iii) the existence or status of any negotiations, (iv) any pricing or financial
information (except to the extent such pricing or financial information is
related to the tax treatment or tax structure of the transactions contemplated
herein), or (v) any other term or detail not relevant to the tax treatment or
tax structure of the transactions contemplated herein.  The Party that discloses
such information to any required Persons shall be responsible for any breach by
those Persons of the terms in this Section 10.14.
 
10.15          Severability.  If any provision of this Agreement or the
application of any such provision to any Person or circumstance is held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability will not affect any other
provision and such invalid, illegal or unenforceable provision will be reformed,
construed and enforced as if such provision had never been contained herein and
there had been contained in this Agreement instead such valid, legal and
enforceable provisions as would most nearly accomplish the intent and purpose of
such invalid, illegal or unenforceable provision.
44

--------------------------------------------------------------------------------


10.16          Press Release and Announcements.  Unless required by Law (in
which case each Party agrees to consult with the other Parties prior to any such
disclosure as to the form and content of such disclosure), no press releases or
other releases of information related to this Agreement or the transactions
contemplated hereby will be issued or released without the consent of the
Purchaser and the Shareholders’ Representative.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
45

--------------------------------------------------------------------------------

The Parties have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.
 
PURCHASER:
 
COMPANIES:
 
 
 
 
 
 
 
CONTINENTAL COMMERCIAL PRODUCTS, LLC
FTW HOLDINGS, INC.
 
 
 
 
 
By:
 
 
By:
 
 
 
 
Name:
 
 
Name:
 
 
 
Its:
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
 
 
MAJORITY SHAREHOLDERS:
 
FORT WAYNE PLASTICS, INC.
 
DELANO INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
By:
 
 
 
Name:
 
 
 
Name:
 
 
Its:
 
 
 
Its:
 
 
 
 
 
 
 
 
LUSITANA FINANCE S.A.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Its:
 
 
 
 
 



[Signature Page 1 to Stock Purchase Agreement]
46

--------------------------------------------------------------------------------

ANNEX I


DEFINITIONS
 
In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings when used herein with initial capital letters:
 
“Accounting Referee”:  as set forth in Section 2.5.3.
 
“Accounts Payable”:  all accounts payable arising out of the Business.
 
 “Accounts Receivable”:  all accounts receivable, including trade and
miscellaneous accounts receivable, arising out of the Business.
 
“Affiliate”:  with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person.  For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Agreement”:  as set forth in the introductory paragraph.
 
“Ancillary Agreements”:  shall mean this Agreement, the Restrictive Covenants
Agreement, the Escrow Agreement, and the other documents, instruments and
agreements to be entered into pursuant hereto and thereto.
 
“Applied Amount”:  as set forth in Section 7.2.5.
 
“Assumed Liabilities”:  as set forth in Section 9.3.1.
 
“Balance Sheet”:  the consolidated balance sheet of the Companies, as of the
Balance Sheet Date, included in the Company’s Financial Statements.
 
“Balance Sheet Date”:  December 31, 2013.
 
“Basket”:  as set forth in Section 9.2.3(b).
 
“Business”:  the business of manufacturing, marketing and selling molded plastic
components and low pressure, multi‑nozzle structural plastic and gas assist
solutions each as currently conducted by the Companies.
 
“Business Day”:  any day other than a Saturday or Sunday or a day on which the
Federal Reserve Bank of New York is closed.
 
“Cap”:  as set forth in Section 9.2.3(c).
 
“Capital Lease Obligations”:  with respect to any Person, for any applicable
period, the obligations of such Person that are permitted or required to be
classified and accounted for as capital obligations under GAAP, and the amount
of such obligations at any date will be the capitalized amount of such
obligations at such date determined in accordance with GAAP.
I-1

--------------------------------------------------------------------------------

“CERCLA”:  the Federal Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C.  § 9601 et seq.
 
“Close Shareholder” means Lusitana Finance S.A. and Delano International, Inc.
(and their Affiliate, Felix Gaehwiler), Peter Wirstrom Profit Sharing Trust (and
its Affiliate, Peter Wirstrom), Markus Isenrich, Robb Robertson and Six Forks
Associates I, LLC.
 
“Closing”:  as set forth in Section 2.2.
 
“Closing Certificate”:  as set forth in Section 2.3.
 
“Closing Date”:  as set forth in Section 2.2.
 
“Closing Cash”:  the cash (net of outstanding checks) of the Companies as of the
Closing, as reflected on the Final Adjustment Statement.
 
“Closing Indebtedness”:  any Indebtedness of the Companies as of the Closing
that is not satisfied by the Closing Indebtedness Payments, as reflected on the
Final Adjustment Statement.
 
“Closing Indebtedness Payments”:  as set forth in Section 2.4(b).
 
“Closing Payments”:  as set forth in Section 2.4.
 
“Closing Working Capital”:  the Working Capital of the Companies as of the
Closing, as reflected on the Final Adjustment Statement.
 
“Code”:  the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.
 
“Common Stock”:  as set forth in Section 3.4.1.
 
“Companies”:  as set forth in the introductory paragraph.
 
“Company Licensed Intellectual Property”:  as set forth in Section 3.17.1.
 
“Company Owned Intellectual Property”:  as set forth in Section 3.17.1.
 
“Company Real Property”:  any real property and improvements at any time owned,
leased, used, operated, or occupied (whether for storage, disposal, or
otherwise) by the Companies.
 
“Company Securities”:  as set forth in Section 3.4.1.
 
“Consolidated”:  the Companies on a consolidated basis in accordance with GAAP,
after eliminating all intercompany items.
 
“Contracts”:  contracts, leases and subleases, franchises, agreements, licenses,
arrangements, commitments, letters of intent, memoranda of understanding,
promises, obligations, rights, instruments, documents, indentures, mortgages,
security interests, guarantees, and other similar arrangements whether written
I-2

--------------------------------------------------------------------------------

“Damages”:  any and all debts, losses (including diminution in value), claims,
damages, costs, fines, judgments, awards, penalties, interest, obligations,
payments, settlements, suits, demands, expenses and liabilities of every type
and nature, together with all reasonable costs and expenses (including
reasonable attorneys’ and other legal fees and out‑of‑pocket expenses) actually
incurred in connection with any of the foregoing and including the reasonable
cost of the investigation, preparation or defense of any action in connection
therewith, and the assertion of any claims under this Agreement.
 
“Direct Claim”:  as set forth in Section 9.4.2.
 
“Environmental Claim”:  any claim; litigation; demand; action; cause of action;
suit; loss; cost, including attorneys’ fees, and expert’s fees; Damages;
punitive damage charged by a Governmental Authority, fine, penalty, expense,
liability, criminal liability, strict liability, judgment, governmental or
private investigation and testing; notification of potential responsibility for
clean‑up of any facility or for being in violation or in potential violation of
any requirement of Environmental Law; proceeding; consent or administrative
order, agreement, or decree; Lien; personal injury or death of any Person; or
property damage, whether threatened, sought, brought, or imposed, that is
related to or that seeks to recover Damages related to, or seeks to impose
liability under Environmental Law, including for:  (a) improper use or treatment
of wetlands, pinelands, or other protected land or wildlife; (b) radioactive
materials (including naturally occurring radioactive materials); (c) pollution,
contamination, preservation, protection, decontamination, remediation, or
clean‑up of the indoor or ambient air, surface water, groundwater, soil or
protected lands; (d) exposure of Persons or property to any Hazardous Substances
and the effects thereof; (e) the release or threatened release (into the indoor
or outdoor environment), generation, manufacture, processing, distribution in
commerce, use, application, transfer, transportation, treatment, storage,
disposal, or remediation of a Hazardous Substance; (f) injury to, death of, or
threat to the health or safety of any Person or Persons caused directly or
indirectly by any Hazardous Substance; (g) destruction of property or injury to
persons caused directly or indirectly by any Hazardous Substance or the release
or threatened release of any Hazardous Substance to any property (whether real
or personal); (h) the implementation of spill prevention and/or disaster plans
relating to any Hazardous Substance; (i) failure to comply with community
right‑to‑know and other disclosure Laws; or (j) maintaining, disclosing, or
reporting information to Governmental Authorities or any other third Person
under, or complying or failing to comply with, any Environmental Law.  The term
“Environmental Claim” also includes any Damages incurred in testing related to
or resulting from any of the foregoing.
 
“Environmental Condition”:  a condition with respect to the environment or
natural resources that has resulted or could reasonably be expected to result in
an Environmental Claim or Damages to the Companies under applicable
Environmental Laws.
 
“Environmental Law”:  all applicable Laws, Environmental Permits, and similar
items of any Governmental Authority relating to the protection or preservation
of the environment, natural resources or human health or safety, including:  (a)
all requirements pertaining to any obligation or liability for reporting,
management, licensing, permitting, investigation, and remediation of emissions,
discharges, releases, or threatened releases of a Hazardous Substance; (b) all
requirements pertaining to the protection of the health and safety of employees
or other Persons; and (c) all other limitations, restrictions, conditions,
standards, prohibitions, obligations, and timetables contained therein or in any
notice or demand letter issued, entered, promulgated, or approved thereunder. 
The term “Environmental Law” includes (i) CERCLA, the Federal Water Pollution
Control Act (which includes the Federal Clean Water Act), the Federal Clean Air
Act, the Federal Solid Waste Disposal Act (which includes the Resource
Conservation and Recovery Act), the Federal Toxic Substances Control Act, the
Federal Insecticide, Fungicide and Rodenticide Act, and OSHA, each as amended
from time to time, any regulations promulgated pursuant thereto, and any state
or local counterparts and (ii) any common Law or equitable doctrine (including
injunctive relief and tort doctrines such as negligence, nuisance, trespass,
strict liability, contribution and indemnification) that may impose liability or
obligations for injuries or Damages due to, or threatened as a result of, the
presence of, effects of, or exposure to any Hazardous Substance.
I-3

--------------------------------------------------------------------------------

“Environmental Permits”:  all Permits relating to or required by Environmental
Laws and necessary for or held in connection with the conduct of the Business.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate”:  any Person that would be considered a single employer within
the meaning of Section 4001 of ERISA or Section 414 of the Code.
 
“Escrow Account”:  the separate account maintained by the Escrow Agent to hold
the Escrow Amount pursuant to the terms of the Escrow Agreement.
 
“Escrow Agent”:   BNY Mellon, National Association.
 
“Escrow Amount”:  $1,500,000.
 
“Escrow Agreement”:  the Escrow Agreement, to be dated as of the Closing Date,
substantially in the form of Exhibit A attached hereto.
 
“Estimated Closing Cash”:  as set forth in Section 2.3.
 
“Estimated Closing Indebtedness”:  as set forth in Section 2.3.
 
“Estimated Closing Working Capital”:  as set forth in Section 2.3.
 
“Estimated Transaction Consideration”:  as set forth in Section 2.3.
 
“Exchange Act”:  the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“Exit Bonuses” means the exit bonuses to be paid to certain current and former
management employees upon consummation of the transactions contemplated by this
Agreement in lieu of other bonuses that may be paid for 2014, as further
described on Schedule 3.21.2.
 
“Final Adjustment Statement”:  as set forth in Section 2.5.4.
 
 “Financial Statements”:  the audited Consolidated balance sheets of the
Companies as of December 31, 2012 and December 31, 2011, together with the
related Consolidated statements of income and cash flow for the periods then
ended, and the unaudited Consolidated Balance Sheet, together with the related
unaudited Consolidated statements of income and cash flow for the period ending
on the Balance Sheet Date, all of which have been delivered to Purchaser.
 
“FTW Holdings”:  as set forth in the introductory paragraph.
 
“FTW Holdings Common Stock”:  as set forth in Section 3.4.1.
 
“Fundamental Reps:  as set forth in Section 9.1.
 
“FWP”:  as set forth in the introductory paragraph.
I-4

--------------------------------------------------------------------------------

“FWP Common Stock”:  as set forth in Section 3.4.1.
 
“GAAP”:  generally accepted accounting principles in effect from time to time in
the United States of America, applied on a consistent basis.
 
“Governmental Authority”:  any federal, state, county, city, municipal, or other
local or foreign government or any subdivision, authority, commission, board,
bureau, court, administrative panel, or other instrumentality thereof.
 
“Guarantee”:  of or by any Person (the “guaranteeing person”), means, without
duplication, (a) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guaranteeing person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take‑or‑pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) entered into for the
purpose of assuring in any other manner the holders of such Indebtedness of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (b) any Lien on any assets of the guaranteeing person
securing any Indebtedness of any other Person, whether or not such Indebtedness
is assumed by the guaranteeing person.
 
“Hazardous Substance” has the meaning set forth in CERCLA.
 
“Indebtedness”:  with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, whether short‑term or long‑term,
and whether secured or unsecured, or with respect to deposits or advances of any
kind (other than deposits and advances of any Person relating to the purchase of
products or services of the Companies in the Ordinary Course), (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid (other than trade payables incurred in the Ordinary Course),
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person,
(e) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (other than current trade payables incurred in the
Ordinary Course), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, but excluding operating leases, (i) all net payments that such Person
would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding
interest rate protection agreements, foreign currency exchange arrangements or
other interest or exchange rate hedging arrangements, (j) all obligations
including reimbursement obligations of such Person in respect of letters of
credit, fidelity bonds, surety bonds, performance bonds and bankers’
acceptances, (l) obligations of such Person to purchase, redeem, retire, defease
or otherwise acquire for value any capital stock of such Person or any warrants,
rights or options to acquire such capital stock, (m) renewals, extensions,
refundings, deferrals, restructurings, amendments and modifications of any such
Indebtedness or Guarantee and (n) any other obligation that in accordance with
GAAP is required to be reflected as debt on the balance sheet of such Person
(other than trade payables and current accruals incurred in the Ordinary
Course).  The Indebtedness of any Person will include the Indebtedness of any
partnership in which such Person is a general partner, other than to the extent
that the instrument or agreement evidencing such Indebtedness expressly limits
the liability of such Person in respect thereof.
I-5

--------------------------------------------------------------------------------

“Indemnified Party”:  as set forth in Section 9.4.1.
 
“Indemnifying Party”:  as set forth in Section 9.4.1.
 
“Indemnity Tax Matter”:  as set forth in Section 7.2.
 
“Intellectual Property Right”:  all trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade dress, copyrights,
works of authorship, inventions (whether patentable or not), invention
disclosures, industrial models, industrial designs, utility models, certificates
of invention, designs, emblems and logos, trade secrets, manufacturing formulae,
technical information, patents, patent applications, moral rights, mask work
registrations, franchises, franchise rights, customer and supplier lists, and
related identifying information together with the goodwill associated therewith,
product formulae, product designs, product packaging, business and product
names, slogans, rights of publicity, improvements, processes, specifications,
technology, methodologies, computer software (including all source code and
object code), firmware, development tools, flow charts, annotations, all Web
addresses, sites and domain names, all data bases and data collections and all
rights therein, any other confidential and proprietary right or information,
whether or not subject to statutory registration, as each of the foregoing
rights may arise anywhere in the world, and all related technical information,
manufacturing, engineering and technical drawings, know‑how, and all pending
applications and registrations of patents, and the right to sue for past
infringement, if any, in connection with any of the foregoing, and all
documents, disks, records, files, and other media on which any of the foregoing
is stored, and other proprietary rights, in the case of each of the foregoing
which is owned by the Companies or used or held for use by such Person in
connection with its respective business.
 
“Interested Transaction Agreements”:   shall mean (i) that certain Subscription
and Stockholder Agreement between the Company and certain of its stockholders
dated December 11, 1997 and (ii) that certain Consulting Agreement with TRIM LBO
Investments Ltd., dated January 1, 2011.
 
“IRS”:  the Internal Revenue Service.
 
“Knowledge Persons” shall mean (a) all officers and directors of all Companies
and (b) to the extent not included in (a), Rick James, Rob Robertson and John
Young.
 
“Law”:  any federal, state, county, city, municipal, foreign, or other
governmental statute, law, rule, regulation, ordinance, order, code, treaty or
requirement (including pursuant to any settlement agreement or consent decree)
and any Permit granted under any of the foregoing, or any requirement under the
common Law, or any other pronouncement having the effect of Law of any
Governmental Authority, in each case as in effect as of the Closing Date.
 
“Leased Real Property”:  as set forth in Section 3.14.1.
 
“Liabilities”:  as set forth in Section 3.6.
 
“Lien”:  with respect to any property or asset, any mortgage, deed of trust,
lien, pledge, hypothecation, assignment, charge, option, preemptive purchase
right, easement, encumbrance, security interest, or other adverse claim of any
kind in respect of such property or asset.  For purposes of this Agreement, a
Person will be deemed to own subject to a Lien any property or asset that it has
acquired or holds subject to the interest of a vendor or a lessor under any
conditional sale agreement, capital lease, or other title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such property or asset.
I-6

--------------------------------------------------------------------------------

“Majority Shareholders” shall mean Lusitana Finance S.A.  and Delano
International, Inc.
 
“Material Adverse Effect”:  any change or effect that is materially adverse to
(a) the Business, assets, liabilities, condition (financial and other) or
results of operations of the Companies, taken as a whole, or (b) the ability of
any of the Shareholders to timely perform their respective obligations under
this Agreement or the Ancillary Agreements; but excluding (x) changes in general
economic, regulatory, financial or political conditions, (y) changes affecting
the Company’s industry generally or (z) changes in Law.
 
“Material Contract”:  as set forth in Section 3.10.2.
 
“Ordinary Course”:  with respect to an action taken by any Person, an action
that (a) is consistent in nature, scope and magnitude with the past practices of
such Person, as adjusted from time to time to reflect actual conditions, and (b)
does not require authorization by the board of directors or shareholders of such
Person (or by any Person or group of Persons exercising similar authority) and
does not require any other separate or special authorization of any nature.
 
“Order”:  any writ, judgment, injunction, order, or decree (including any
consent decree) that is issued, promulgated or entered by or with a Governmental
Authority, in each case whether preliminary or final.
 
“OSHA”:  the Federal Occupational Safety and Health Act of 1970, as amended from
time to time.
 
“Organizational Documents” means the certificate of incorporation, memorandum
and articles, bylaws, and all other governing documents of an entity, as
applicable, in each case as amended.
 
“Parties”:  as set forth in the introductory paragraph.
 
“Pay‑Off Letters”:  as set forth in Section 2.4.(b).
 
“Permit” shall mean all approvals, agreements, authorizations, permits,
licenses, easements, orders, certificates, registrations, franchises,
qualifications, rulings, waivers, variances or other form of permission,
consent, exemption or authority issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority.
 
“Permitted Liens”:  (a) Liens for Taxes, assessments or other similar
governmental charges that are not yet due or that are being contested in good
faith by appropriate proceedings and that are fully and properly reserved for in
the Balance Sheet; (b) any mechanics’, workmen’s, repairmen’s and other similar
Liens arising or incurred in the Ordinary Course in respect of obligations that
are not overdue and that are fully and properly reserved for in the Balance
Sheet; or (c) Liens affecting the Company Real Property arising from easements,
easement agreements, rights‑of‑way, restrictions, or minor title defects
(whether or not recorded) that arise in the Ordinary Course and that do not
detract materially from the value of the property subject thereto or materially
impair the use of the property subject thereto; (d) Liens encumbering Leased
Real Property (other than Liens based on actions or inactions of the Companies);
(e) Liens relating to any equipment leases and (f) Liens set forth on Schedule
2.4.1(b).
I-7

--------------------------------------------------------------------------------

“Person”:  an individual, a corporation, a partnership, a limited liability
company, an association, a trust, a joint stock company, a joint venture, an
unincorporated organization, any Governmental Authority, or other entity or
organization.
 
“Plans”:  as set forth in Section 3.19.1.
 
“Policies”:  as set forth in Section 3.11.
 
 “Post‑Closing Tax Period”:  as set forth in Section 7.4.
 
“Pre‑Closing Period”:  as set forth in Section 7.1.1.
 
“Pre‑Closing Tax Liabilities”:  as set forth in Section 7.5.
 
“Pre‑Closing Tax Period”:  as set forth in Section 7.4.
 
“Preliminary Adjustment Statement”:  as set forth in Section 2.5.1.
 
“Products”:  as set forth in Section 3.29.
 
“Purchaser”:  as set forth in the introductory paragraph.
 
“Purchaser Indemnified Parties”:  as set forth in Section 9.2.1.
 
“Representatives”:  means, with respect to any Person, the officers, directors,
employees, agents, accountants, advisors, bankers and other representatives of
such Person.
 
“Restrictive Covenants Agreement”:  as set forth in Section 8.1.14.
 
“Securities Act”:  the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Selling Expenses”:  all of the fees and expenses incurred by or on behalf of
the Companies or the Shareholders in connection with the transactions
contemplated by this Agreement or relating to the negotiation, preparation or
execution of this Agreement or any documents or agreements contemplated hereby
or the performance or consummation of the transactions contemplated by this
Agreement, including (a) all brokers’, finders’ fees or management fees,
including the management fee and transaction fee payable to TRIM LBO
Investments, Ltd., (b) Exit Bonuses, and (c) fees and expenses of counsel,
advisors, consultants, investment bankers, accountants, and auditors and
experts.
 
“Shareholder Indemnified Parties”:  as set forth in Section 9.3.1.
 
“Shareholders”:  as set forth in the introductory paragraph.
 
“Shareholders’ Representative”:  as set forth in Section 10.5.1.
 
“Shareholders’ Straddle Period Allocation”:  as set forth in Section 7.1.2.
 
“Shares”:  as set forth in Recital B.
 
“Straddle Periods”:  as set forth in Section 7.1.2.
I-8

--------------------------------------------------------------------------------

“Subsidiary”:  with respect to any Person, (a) any corporation, of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote generally in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof or (b) any limited liability company, partnership,
association, or other business entity, of which a majority of the partnership,
membership or other similar ownership interests thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof.  For purposes of this definition, a
Person or Persons will be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity if
such Person or Persons will be allocated more than 50% of the limited liability
company, partnership, association, or other business entity gains or losses, or
is or controls the managing member or general partner of such limited liability
company, partnership, association, or other business entity.
 
“Survival Date”:  as set forth in Section 9.2.2.
 
“Tax”:  (a) any net income, alternative or add‑on minimum tax, gross income,
gross receipts, sales, use, ad valorem, value added, margins, transfer,
franchise, profits, license, payroll, employment, excise, severance, stamp,
occupation, premium, property, environmental, or windfall profit tax,
withholding on amounts paid to or by the Companies, or any of their respective
Affiliates, custom, duty, or other tax, escheat of unclaimed funds or property,
governmental fee, or other like assessment or charge of any kind whatsoever,
together with any interest, penalty, addition to tax, or additional amount
imposed by any Governmental Authority, (b) any liability of the Companies, or
any of their respective Affiliates for the payment of any amounts of any of the
foregoing types as a result of being a member of an affiliated, consolidated,
combined, or unitary group, or being a party to any agreement or arrangement
whereby liability of the Companies, or any of their respective Affiliates for
payment of such amounts was determined or taken into account with reference to
the liability of any other Person, and (c) any liability of the Companies, or
any of their respective Affiliates for the payment of any amounts as a result of
being a party to any Tax Sharing Agreements or with respect to the payment of
any amounts of any of the foregoing types as a result of any express or implied
obligation to indemnify any other Person.
 
“Tax Returns”:  all returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information, or any amendment thereto) filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Authority in connection with the determination, assessment or collection of any
Taxes of any party or the administration, implementation, or enforcement of or
compliance with any Laws relating to any Taxes.
 
“Tax Sharing Agreements”:  all existing Tax sharing agreements or arrangements
(whether oral or written) binding the Companies or any of their Affiliates.
 
“Third Party Claim”:  any claim, demand, action, suit, or proceeding made or
brought by any Person who or that is not a party to this Agreement.
 
“Transaction Consideration”:  an amount equal to:  (a) Eleven Million Five
Hundred Thousand Dollars ($11,500,000); (b) plus the amount of Closing
Cash (c) minus an amount equal to any Closing Indebtedness to the extent not
paid by the Company with available cash on or prior to Closing; and (d) plus the
amount, if any, by which the Closing Working Capital exceeds the Working Capital
Target, or minus the amount, if any, by which the Working Capital Target exceeds
the Closing Working Capital, after giving effect to the Estimated Working
Capital Adjustment made at the Closing.
I-9

--------------------------------------------------------------------------------

“Working Capital”:  means accounts receivable (less allowance for doubtful
accounts and known credit memos), plus inventory (less any inventory reserves,
including but not limited to obsolescence, defined as inventory with no movement
for at least 18 months, and lower of cost or market), plus prepaids (excluding
any prepaids that do not offset future cash payment, but including prepaids
related to project startups not in excess of $70,000 in aggregate, but excluding
future tax receivables, intangible financing costs and deferred tax assets, less
accounts payable (including any unvouchered payables), less accrued expenses and
any other current liabilities requiring future cash payments (including future
tax liabilities but excluding any bank debt, mortgages or loans, and excluding
general unspecified warranty reserve), calculated in the manner set forth on
Schedule 2.3, with the adjustments set forth on Schedule 2.3.  For the purpose
of clarity, cash, transaction-related assets and liabilities, and deferred tax
assets and liabilities shall be excluded in this definition of Working Capital.
 
“Working Capital Adjustment” means the amount by which the Closing Working
Capital is greater than or less than the Working Capital Target, after giving
effect to the Estimated Working Capital Adjustment.
 
“Working Capital Target”:  $2,226,463.
I-10

--------------------------------------------------------------------------------

ANNEX II


SHAREHOLDERS
 
 Name
Number of Class A Shares
Number of Class B Shares
     
Hanny and Markus Isenrich
6.3488
       
Christopher Norgaard
0.6060
       
Christopher Norgaard Profit Share Trust 
0.6349
     
Marc Wirstrom
0.4328
0.0482
     
Robert Wirstrom
0.4328
0.0482
     
Peter Wirstrom Revocable Trust
15.5833
50.3822
     
Frederick Noland Norgaard
0.2020
       
Vincent DiBenigno
0.0188
       
Steven Rinehart
0.0038
       
Phil Swihart
0.0094
       
Burl White
0.0015
       
Jim Bearrows
0.0075
       
Lusitana Finance S.A.
148.9073
208.7559
     
Delano International, Inc.
1,157.2364
       
Robb Robertson
37.5940
       
Six Forks Associates I, LLC
 
203.0239
     
TOTALS:
1368.0193
462.2584



II-1

--------------------------------------------------------------------------------

ANNEX III


NOTICES
 
To the Purchaser:


Continental Commercial Products, LLC
305 Rock Industrial Park Drive
Bridgeton, MO 63044
Fax:  (314) 656‑4398
Attention:  Brian Nichols
Email:  bnichols@contico.com


with a copy (which shall not constitute notice) to:


DLA Piper LLP (US)
One Atlantic Center, Suite 2800
1201 West Peachtree Street
Atlanta, GA 30309‑3450
Fax:  (404) 682‑7990
Attention:  Joseph B. Alexander, Jr., Esq.
Email:  joe.alexander@dlapiper.com


To the Shareholders’ Representative:


Felix Gaehwiler
c/o FROMER
Advokatur und Notariat
St. Jakobs‑Strasse 7
CH‑4002 Basel
Switzerland
Fax:  +41 61 272 71 35
E‑mail:  felix.gaehwiler@fromer‑law.com


with a copies (which shall not constitute notice) to:


Ferro Management Group, Inc.
185 Wind Chime Court, Suite 201
Raleigh, North Carolina 27615
Attention:  Markus Isenrich
Fax: (919) 676-0630
Email:  isenrich@ferromg.com
and


Levett Rockwood P.C.
33 Riverside Avenue
Westport, Connecticut 06880
Attn:  Debra R. Cardinali, Esq.
Fax:  (203) 226‑8025
E‑mail:  dcardinali@levettrockwood.com
 
 
III-1

--------------------------------------------------------------------------------